 APPENDIXNOTICE TO ALL EMPLOYEESHENRY COLDER COMPANY105Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT promulgate,maintain,or enforce anyrule prohibiting employees during nonworking timefrom engaging in union solicitation or uniondiscussions in the nonpublic areas of our store.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed by Section 7 of theAct.FASHION FAIR, INC., CINBO,INC., AND Lois PRICE OFOHIO, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 633-8921.Henry Colder CompanyandRetail StoreEmployees LocalNo. 444,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO.Colder Company Employees AssociationandRetailStoreEmployees LocalNo. 444,affiliatedwith Retail Clerks InternationalAssociation,AFL-CIO. Cases 30-CA-124,30-CA-167, and 30-CB-29.February 24, 1967DECISION AND ORDEROn November 19, 1965, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledconsolidated proceeding, finding that Henry ColderCompanyandColderCompanyEmployeesAssociation,hereinrespectivelycalledtheRespondent Employer and the Respondent Union,had engaged in and were engaging in certain unfair'We find no merit in the Respondent Employer's contentionsthat the Trial Examiner's initial Decision on its face shows biasand prejudice and that the hearing was not fairly conducted.Accordingly, we deny the Respondent Employer's request todisregard the Trial Examiner's Decision and to decide the case onlabor practices and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that the RespondentEmployer had not engaged in other unfair laborpracticesalleged in the consolidated amendedcomplaint. The RespondentUnion,theChargingParty (Local No. 444), and the General Counsel filedno exceptions, but exceptions to the Decision and asupporting brief were filed by the RespondentEmployer.On June 20, 1966, the Board, having dulyconsidered the Respondent Employer's exceptions,ordered that the recordin thisproceeding bereopened, and that a further hearing be held beforethe Trial Examiner for the purpose of adducingfurtherevidencehearingon the question ofauthenticity of purported employees' signatures oncertainunionauthorization cards, which the TrialExaminer had found were properly authenticatedand therefore countable toward establishing LocalNo. 444's majority status. The Board also orderedthat, upon conclusion of such further hearing, theTrialExaminer issue a Supplemental Decisioncontaining findings of fact, conclusions of law, andrecommendations upon the evidence received.Following a supplemental hearing, conductedpursuant to the above Order, the "Trial Examinerissued, on September 28, 1966, his SupplementalDecision, reaffirming his finding in hisinitialDecision that a majority of Respondent Employer'semployees in an appropriate unit had signed cardsauthorizing Local No.444 to represent them forpurposesofcollectivebargaining,andhisrecommendation that the Respondent be ordered tobargainwith Local No. 444, as set forth in theattached Trial Examiner's Supplementi>;I Dcision.Thereafter,theRespondentEmployerfiledexceptions to the Trial Examiner's SupplementalDecision.The Board has reviewed the rulings made by theTrialExaminer at theinitialand supplementalhearings and finds that no prejudicial error wascommitted.' The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decisionand Supplemental Decision, the exceptions andbrief, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions,andrecommendations,exceptasmodifiedhereinafter in our Order.1.We agree with the Trial Examiner, for thereasons stated in his Decision and SupplementalDecision, that the Respondent Employer violatedSection 8(a)(1), (3), and (5).2.The Trial Examiner found, and we agree, thatthe Respondent Employer dominated and interferedthe basis of the pleadings and transcript.done.Brewton Fosliions,Inc., 145NLRB 99,100, fn.3I In the absence of exceptions thereto. we shall adopt, proforma,the Trial Examiner's finding that the Respondent Unionviolated Section 8(b)(l)(A).163 NLRB No. 13 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the formation of the Respondent Union andcontributed unlawful support thereto, in violation ofSection 8(a)(2).However, in his remedy, the TrialExaminer treated this case as only an unlawfulassistance case and failed to provide our usualremedy of disestablishment of a dominated union.Accordingly, we shall amend the Trial Examiner'sRecommended Order and Notice to provide for ourusual remedy in domination situations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,ColderCompanyEmployeesAssociation,Milwaukee,Wisconsin, its officers,agents, and representatives, and the Respondent,Henry Colder Company, Milwaukee, Wisconsin, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as herein modified.1.Add "and make him whole for any loss of paysuffered as a result of his layoff," to paragraph 2(a)of the Trial Examiner's Recommended Orderaddressed to the Respondent Employer instead ofending the paragraph as now constituted.2. Insertafterparagraph 2(b) of the TrialExaminer's Recommended Order with respect to theRespondent Employer the following:"(c)Completely disestablish Colder CompanyEmployees Association as representative of any ofits employees for the purpose, in whole or in part, ofdealingwith it in respect to grievances, labordisputes, wages, rates of pay, hours of employment,or other conditions of work."3.Reletter present paragraphs 2(c) through 2(g) oftheTrialExaminer's Recommended Order withrespect to the Respondent Employer "2(d)" through"2(f)."4, Insert between the fifth and sixth indentedparagraphs of the text of Appendix A attached to theTrial Examiner's Decision the following:We will completely disestablish ColderCompanyEmployeesAssociationasrepresentative of any of our employees for thepurpose, in whole or in part, of dealing with usin respect to grievances, labor disputes, wages,rates of pay, hours of employment, or otherconditions of work.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The issues in thisconsolidated proceedingariseout of the provisions ofSection 8(a)(1), (2), (3), and (5) and Section 8(b)(1)(A) of theAct. The specificissues andthe findings and conclusionsthereunder are set forth below.The case was heard at Milwaukee, Wisconsin, onApril 26, 27, 28, 29, and 30 and May 4 and 5, 1965. Briefs ofconsiderable length and diligence have been filed bycounsel for General Counsel and for the Henry ColderCompany. These have been carefully reviewed andconsidered.The consolidated complaint in the first of the above-captioned matters, Cases 30-CA-124' and 30-CB-29,2alleging violations of Section 8(a)(1), (2), (3), and (5) of theAct, was issued on January 27, 1965. It was amended priorto the hearing by the deletion therefrom of charges ofviolation of Section 8(a)(3). The complaint was furtherorally amended in a number of respects at various stagesof the hearing by leave of the Examiner to whichRespondent Employer entered oral denials. By direction ofthe Examiner, these oral amendments to the complainthave been reduced to writing and filed herein under dateof May 14,1965.The complaint in the second captioned matter, Case30-CA-167,3 alleging violations of Section 8(a)(1), (3), and(5), was issued on April 2, 1965.The separate answer of the Henry Colder Company tothe aforementioned consolidated complaint admits thejurisdictional allegations insofar as they relate to theHenry Colder Company, but takesissuewith all of theallegationscharging the Company with unfair laborpractices. The answer further denies all allegations of thecomplaint with respect to the Colder Company EmployeesAssociation, a separate entity, on the ground that "it hasno knowledge" or "information or belief" as to the truththereof.For its answer to the second complaint herein, in Case30-CA-167, the Henry Colder Company admits thejurisdictional allegations but denies the allegations ofunfair labor practices.The separate answer of the Colder Company EmployeesAssociation to the consolidated complaint is a one-sentence pleading in the handwriting and under thesignatureof its acting president, Frank Meyer, whichreads: "This organization is without knowledge that it hascoerced or restrained the employees [of Henry ColderCompany] in the exercise of their Section 7 rights."Frank Meyer appeared personally at the opening of thehearing and stated that "the union [Colder CompanyEmployees Association] has been disbanded4-and wewillnot present any defense." He also indicated awithdrawal of the Association's answer to the chargesmade against the Association, but later indicateduncertainty as to his position with respect to this. TheExaminer thereupon directed the Association's answer tostand as filed and also ordered that an appearance beentered for Mr. Meyer in behalf of the Association,notwithstanding Mr. Meyer's refusal tosignan appearanceblank.IBased on an originalcharge filed by the above-named RetailStore Employees Local No. 444 on October 7, 1964, as amendedby amendments filed on October 21 and 29, 1964, and January 14,1965.2Based on acharge filed by the same Local No. 444 onOctober 29,19643Based on an original chargefiledby Local No 444 onFebruary 5, 1965, as amendedby an amendmentfiledonMarch 24, 1965.4MrMeyer'sunswornstatementindicatesthatthedisbandmentof the Association took place several days before theopening of the hearing herein HENRY COLDER COMPANY107At the hearing, the Association presented no defense tothecharges lodgedagainstitintheconsolidatedcomplaint, but the facts with respect to the formation andactivities of the Association and Mr. Meyer's part thereinwere adduced by other parties to the consolidated hearingin which Mr. Meyer participatedas a witness.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSTheHenryColderCompany, hereinafter calledRespondent Employer or Company, is a Wisconsincorporation engaged in the retail sale of appliances,,televisionsets,and furniture at stores located atMilwaukee, Wisconsin. In the course and conduct of itsbusiness, the Company annually sells and distributesproducts valued in excess of $500,000 and purchases andreceives, in interstate commerce, goods and materialsvalued in excess of $50,000 from points outside of the Stateof Wisconsin. The Company at all times herein materialhas been an "employer" as defined in Section 2(2) of theAct, engaged in "commerce" and in operations "affectingcommerce," as defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThere are two labor organizations involved in thisconsolidated proceeding. The first of these, named in boththe consolidatedcomplaintand in the latercomplaint, isthe Retail Store Employees Local No. 444, affiliated withRetailClerksInternationalAssociation,AFL-CIO,hereinafter called the Union or Local No. 444. The secondlabororganization,which is named only in theconsolidatedcomplaint,istheColderCompanyEmployees Association, hereinafter called the RespondentUnion, Employees Association, or Association. Both arelabororganizationsas defined in Section 2(5) of the Act.III.GENERAL FINDINGSA. BackgroundThe Company has beenengagedfor many years in theretailsaleofnationallyadvertisedappliances,airconditioners, and televisionsetsinMilwaukee. This is ahighly price-competitive field of merchandising with lowyields of gross profit.In aneffort to improve its profitposition, the Company, some 2 years ago, added afurnitureline,alessprice-competitivefieldofmerchandising, which allowsa greater marginof profit.The Company operated three stores during the periodherein questionin Milwaukee. The main store and generaloffices of the Company are located at 1320 South 108Street, hereinafter referred to as Store 1. A second store islocated at 5204 West Fond Du Lac Avenue, hereinaftercalled Store 2. The Company operated a third store at 1320South Highway 100, hereinafter called Store 3, for a periodof approximately 6 months commencing sometime in July1964 and closing on January 9, 1965. During the period inquestion all three stores were engaged in the sale ofappliances, air conditioners, television sets, and a newlyadded line offurniture.The president and chief stockholder of the Company isHenry Felker. Harry Felker, his brother, is secretary andgeneral managerof the Company. They have adjoiningoffices in Store 1. A third brother, Walter Felker, is andhas been manager of Store2 at all timeshere pertinent.The record by stipulation shows that Wayne Raufman(erroneously spelled "Rothman" in the complaint) wasmanager of Store 3 for the 6 months it wasin operationfrom July 1964 to January 9, 1965, and thereafter becamemanagerof Store 1. The unfair labor practices charged bythe complaints relate to a period subsequent to July 1964.All full-timeand part-time employees of the Companyemployed at the three storesin questionand presently intwo stores, excluding truckdrivers andhelpers, guards, and supervisors, as defined in the Act,constitutea unitappropriate for collectivebargaining.5The unitconsistsprimarilyof salesmenbut also includesoffice,maintenance,and service personnel.Ai thetimeshere pertinent the Company employed 34personsatthethreestoresotherthanguards,--truckdrivers,and helpers. Twenty of the 34 weresalesmen; 10 were office workers; 2 were serviceemployees; and 2 weremaintenanceemployees. Of the 34employees 16 were employed at Store 1, of which 8 weresalesmen.Another 11 of the 34 were employed at Store 2,of which 8 werein sales.The remaining seven personswere employed in Store 3, of which five were in sales.Dissatisfaction in this group of employees with theCompany's terms of compensation led tounionactivitiesby Local No. 444 to organize the above-described unitwithin the group,startingabout September 15, 1964. TheTeamsters Union commencedorganizational activitiesamong the Company's drivers and helpers at or about thesame time.The two Unions worked together much of thetime to more effectively organize the Companyas is morefully described below.Somewhat later, a third labor organization, theaforementioned Colder Company Employees Association,Respondent Union herein, set up as a rival labororganizationto Local No. 444. The Association is chargedby the consolidated complaint with having"restrained andcoerced employees of the Respondent Employer in theexercise of the rights guaranteed by Section 7 of the Act"through various acts. As heretofore shown, the Associationpresented no defense at the hearing to such charges and isreputed to have been disbanded prior to the opening of thehearing herein.Of the three above-mentioned labororganizations, onlythe Teamsters Union succeededin securinga contract. Itscontract with the Employer, covering only truckdriversand helpers, was executed on December 7, 1964, after twojoint strikes by Local No. 444 and the Teamsters Union toenforce demands.Telegraphic demands by Local No. 444 under dates ofOctober 8 and 13, 1964, for recognition were declined bytheCompany by letter dated October 19, 1964. Thepertinentdetails ofthese communicationswill be shownbelow.5General Counsel and Respondent Employer in their briefsagree to the composition of the unit as described above, but are indisagreement as to whether certain employees should beexcluded from the unit as "supervisors " This issue will be dealtwith in a later section of this Decision 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. IssuesThe principal issues in this case are:1.Whether the authorization cards received fromemployees of the unit here involved by the Unionconstituted a majority vote of such employees on thecritical dates here involved.2.Whether the Company has established a validdefense against the charge that it refused to bargain withthe Union, contrary to the provisions of Section 8(a)(5) ofthe Act, by reason of a good-faith doubt that the Unionrepresented a majority of the employees in the units3.WhethertheCompanyhas(a) unlawfullyinterrogatedemployeesandbypassed theUnion,(b) promised benefits to employees to cause them towithdraw support from the Union, and (c) threatenedreprisalsagainstemployees for union activities, inviolation of Section 8(a)(1) and (5) of the Act.4.Whether the Company made promises to employeesthroughFrankMeyer, the acting president of theRespondent Union,7 with respect to benefits which couldbe attained if they supported the Respondent Union, inviolation of the provisions of Section 8(a)(2) and (5) of theAct.5.WhethertheCompanyhasdiscriminatorilydischargedNormanWalters for union activities inviolation of Section 8(a)(3) and (1) of the Act.6.Whether the Respondent Union, in violation of theprovisions of Section 8(b)(1)(A) of the Act, restrained andcoerced the employees of the Respondent Employer "inthe exercise of the rights guaranteed in section 7" byrepresenting to them that the Employer had approved theformation of the Respondent Union and had promisedcertain increases in commissions, hospitalization, andprofit sharing, if the Respondent Union was selected astheir bargaining representative.C. Union's EffortstoGain Recognition and Related.Events 8Local No. 444 began its efforts to organize the above-describedunitsometime in September of 1964. TheTeamsters Union was simultaneously activein organizingtheCompany's drivers and helpers. The two unionsworked together much of thetime in jointefforts toorganizethe Company.As a resultof its campaign,Local No. 444 received atotal of 23 authorization cards from employees in theaforementioned group of 34 persons employed at the 3stores as salesmen,office workers, andmaintenance andservice men. All of the cards bear dates or were signedbetween September 15 and October8, except that one isdated October 14,1964.Nineteen of the 23 cards were filed with the Board'sRegionalOffice at Milwaukee between October 7 and 12in connection with election petitions. All of these 19 cardsare on identicalprinted forms of Local No. 444. Each ofthe 19 cards, after showing Colder as the employer,containsan application for membership in Local No. 444,and each expressly authorizes the Union to represent thesigner"for purposes of collectivebargainingand handlingof grievances."fiThe parties appear to have given centralityto this issue intheir openingstatements at the hearing andin their briefs7The said Frank Meyerhas been at all times here pertinent inthe employment of the Company.One of the 4 remaining cards (out of the original 23) isthe aforementioned card dated October 14. This card,signbyElizabethStark and showing Colder asEmployer, states that the signer desires to enjoy the rightsand benefits of collective bargaining and expresslyauthorizes Local No. 444 to represent her in collectivebargaining.The remaining three cards are on identicalmimeographed forms and the signer of each of these cardsauthorizesLocalNo. 444andtheTeamstersUnion"jointly, to represent me for the purposes of collectivebargaining and to commence negotiations with myemployer [Colder] with respect to my rates of pay, hoursof work and other employment terms."On October 3 (a Saturday) and 5 (Monday), 1964, theCompany terminated the employment of practically all ofits truckdrivers and helpers. On October 6 (Tuesday) theTeamstersUnionwired the Company's president,accusing the Company of having terminated 9 employees"apparently because all had signed union cards" anddemanding their immediate reinstatement. The wirethreatened to picket the Company within 24 hours unlessthe men were reinstated.The next day, October 7 (Wednesday), a strike wasstarted against the Company in which members of bothLocal No. 444 and the Teamsters Union participated. Thestrike ended that weekend and by the following Monday(October 12) all striking employees had returned to work,but without resolution of their grievances.A second strike erupted on October 22 in which againmembers of both Unions participated. This strike endedonDecember 4, but again without resolution of thedisputes between the Company and the two Unions.Between the dates of the first and second strikes, thetwo Unions and the Company sought to utilize the electionprocedures of the Board to resolve the question of whetherthe two Unions represented a majority of the employees intheir respective units. On October 7, the day the firststrike started, both Local No. 444 and the Company filedrepresentation petitions with the Regional Office of theBoard. A similar petition was also filed by the TeamstersUnion at about the same time. On October 14 the Boardissued an order consolidating the representation petitionsand setting the consolidated case for hearing onOctober 23, pending the possible prior resolution of thequestionsconcerningrepresentationbyconsentagreement of the parties.Prior to the issuance of the aforesaid order ofOctober 14, the Board pursuant to regular practice hadwired the parties to be present at a consent-electionagreement conference set for October 9 and laterrescheduled for October 13. The October 13 conferencewhich took place at the Board's Regional Offices failed tobe productive of a consent-election agreement because ofLocal No. 444's insistence that the consent agreementcover all future as well as present Colder stores and theCompany's refusal to go along with any consent agreementthat covered Colder stores other than those then inexistence. Two days later, on October 15, Local No. 444(through its counsel) sent a revised proposed consent-election stipulation to the Company (through its counsel)eThe findings set forth below are derived in large part from theexcellent "Chronological List of Important Events" shown in theforepart of the Respondent Employer's brief HENRY COLDER COMPANY109which byits termslimited theconsent-election stipulationto the Company's "current operations," but reserved theright to contend that future stores would be covered "as anaccretion to the agreed upon appropriate unit."A final consent-election conference was held onOctober 19 in the Regional Offices of the Board at whichtheparties, theninagreementthattheproposedstipulationshould cover only the existing stores of theCompany, disagreedas tothe time at which the electionshould be held, the Union holding out for an election onOctober 23 and the Company for October 31. As a result ofthis disagreement, the parties did not enter intoa consent-election stipulationand nofurther negotiations for aconsent stipulation were attempted.Side by side with its efforts to secure certification by theBoard as the exclusivebargaining agentfor the involvedunit,LocalNo. 444 took independentaction to gainvoluntary recognition from the Company. Pursuant to thisobjective, the Union on October 8, the day following theopening of the first strike, wired the Company,assertingthat it "representsa majority of your employees at yourMilwaukeeCounty locations exclusive of guards,supervisors within the meaning of the Act, truck driversand helpers" and demanding "recognition as the exclusiverepresentative of said employees." The wire furtheradvised thata unionrepresentative would call on theCompany on the following day, October 9, "for thepurpose ofnegotiatinga collectivebargaining agreement."Finally, the Union's wire of October 8 to the Companyoffered"topermit a neutral party to check ourauthorization cards at thattime[October 9] for thepurpose of verifying our majoritystatus."Failing to receive a direct response, the Union sent asecond telegram to the Company on October 13, statingthat it represents "an overwhelming majority of youremployees" in theunitand again demanding "immediaterecognition."Thewirealsooffered"amutuallysatisfactory card check."The Company, through counsel, by a carefully draftedletter dated October 19, 1964, addressed to both LocalNo. 444 and the Teamsters Union, refused to recognize thetwo Unionsas bargaining agentsfor their respective units,although thelettercarefully refrains from the use of thewords "refuse" or "decline." The Company gave thefollowingreasonsfor refusing to recognize the two Unions:Because of reports we have received from ouremployees with respect to threats made to employeeswho refusedto sign unionauthorization cards, andmisrepresentationsmade by solicitors of suchauthorization cards, we are of a view that a card checkwould not necessarily establish the free choice of theaffected employees.Inasmuchas both the Unions and this employer havepetitioned the NLRB for a representation election,and a hearing on said petitions is scheduled for thiscomingFriday, October 23, we can utilizing the Boardprocedure, resolve the issue concerning part-timeemployees, and the date of the election, over whichtherewas disagreement this morning, as well asafford the employees an opportunity to vote onrepresentation by secret ballot.The Company readily stipulated at the outset of thehearing that its part-time employees, contrary to theposition taken in its above-quoted letter, are entitled tovote in a representation election, but abides with itsoriginalcontentions in the letter that threats andmisrepresentations were made to induce employees tosign authorization cards.On October 20, 21, and 22, through the activesolicitation of the aforementioned Frank Meyer, a Colderemployee and acting president of the Respondent Union,24 of the Company's employees signed a documentdesignating the Respondent Union "to better negotiatewith management of the Henry Colder Co., in all problemsexisting pertaining to our welfare, working conditions, andbenefits." The document also states that "This agreementsupersedes any organization, document or instrument towhich individually or as a group, we might have signed orrecognized prior to the date [October 20, 21, or 22] shownto the right of our individual signatures." The firstsignature on the document is that of Frank Meyer. One ofthe 24 names on the document was not a member of theinvolved unit as acknowledged by the document itself.Three othernames(Frank Meyer, Jerry Conn, and How-ard Stengel) on the documentare namesof employeeswhose status as supervisors or nonsupervisorsis in issuein this proceeding.The Respondent Union by letter dated October 23requested the Company "for recognition as BargainingRepresentative for a group of people known as the ColderCo. Employees Association." The Company by letter ofthe same date declined recognition on the stated groundthat "inasmuch as the N.L.R.B. has our Petition for anElection to decide this issue for [from] a previous requestfrom Local 444 Retail Store Employees, may we refer youto them for Proper Procedure."On the same day (October 23) the EmployeesAssociation also filed a representation petition with theBoard. The Regional Director subsequently dismissed thepetition on January 29, 1965, on the ground that "as aresult of the investigation it appears that because aconsolidated complaint in Case 30-CA-124 allegingrefusal to bargain in violation of Section 8(a)(5) of the Acthas issued, no question of representation exists."9Following receipt of the Company's aforementionedletter of October 19 declining to recognize Local No. 444as the bargaining representative of theunit, the Local onOctober 21 filed a charge10 with the Board alleging refusalof the Company to bargain in violation of Section 8(a)(5) ofthe Act. In view of this new unfair labor practice chargeand the failure of the parties to agree to a consent election,the Regional Director on October 22, 1965, issued an orderpostponingsine diethe hearing scheduled for October 23,1965, on the consolidated petitions for representationelections. i i8 See next footnote for Board's authority for this action.10This charge is the first amended chargein 30-CA-124. Theamended charge in addition to alleging for the first time aviolation of Section 8(a)(5), reiterates the allegations of the originalcharge in which allegations of violationsof Section8(a)(1) and (3)are made.11This was pursuant to the Board's long established practicenot to conduct a representation election when the employer is alsocharged with an unfair labor practice which might affect theoutcome of the election unless the union waives any claim to relyupon the employer's conduct to invalidate the election.UnitedStates Coal& Coke Co , 3 NLRB398;SurprenantMfg. Co vAlpert,318 F 2d 396(C.A1),PacemakerCorp.vN L.R B.,260F.2d 880(C.A7),N.L.R B. v.Trimfit ofCalifornia,211 F.2d 206(C.A 9). 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter of October 26 the Company through its counselnotifiedtheTeamstersUnion that upon "furtherconsideration" it had decided to recognize that unionbecause "it now seems that a majority of our truckdriversand helpers, by their participation in picket line activities,have indicated their support for" the Teamsters Union.The letter invited a meeting with the Teamsters Union'srepresentatives"for the purpose of negotiating acollective-bargaining agreement." A contract between theCompany and Teamsters Union was executed onDecember 7, thus ending the dispute between theTeamsters Union and the Company.After the second strike ended on December 4, 1964, allstriking employees returned to work for the Company andallwere working for the Company when this matter washeard in late April and early May 1965, except one,Norman Walters, who was laid off on January 14. Thecomplaint herein in Case 30-CA-167 charges that Walterswas discriminatorily discharged "because of his sympathyfor, membership in and activities on behalf of the Union."Approximately 10 days prior to the opening of thehearing herein on April 26, 1965, 15 sales and officeemployees of the Company, chiefly sales personnel, signedand filed with the Board a petition in which they statedthat they.wish to make known by petition that we havewithdrawn support to any and all unions wishing torepresent us in any fashion.In the event the National Labor Relations Board seesfit to find anyunion or organizationto be a properbargaining agent,we wish to demand an election orvote to so determine the true feelings of all theemployees.The sections of this Decision which follow deal with thespecific issues raised by the parties in their pleadings anddeveloped in their briefs.1.Majority issueThe Company has raised a number of defenses designedto show that the majority card support claimed by LocalNo. 444 from employees in the unit was not in fact amajority.As shown above, the involved unit is composed of all ofthe Company's full and part-time employees working inthe described three stores at the times here in question,exclusiveof truckdrivers and helpers, guards, andsupervisors, as defined in the Act.Stated another way, theunit,excluding supervisorypersonnel, is composed of salesmen, office workers, andmaintenance and service employees.As heretofore shown, some 34 persons were employed atthe three stores at the times here in question in thedescribed positions, including those whose status for cardcounting purposes has been challenged on the ground thatthey are statutory supervisors.The parties are agreed that 29 of these 34 employees arelegitimately classified as members of theunit.12Thereis an issuebetween the partiesas towhether theremaining5 employees out of the described group of 34 areeligible forinclusionin the unit byreasonof questionsraisedas totheir status as supervisors. These fiveemployees are Jerry Conn, Richard Mueller, and theaforementioned Frank Meyer of the sales force; DorothyGalow of the office force; and Howard Stengel of theservice department.There is also an additionalissuein the case as towhether the aforementioned sales, office, maintenance,and service force of 34 persons should not be increased byan additional employee to make for a total of 35. Theemployee in question is William Gildner, an "on and off"nonsupervisory salesman who had signed and submitted acard to Local No. 444. The Company contends that hiscard should not be counted because he was not in theactual employment of the Company at thetimes itreceived demands for recognition from the Union. GeneralCounsel, on the other hand, contends that Gildner wasemployed by the Company at the critical dates hereinvolved and for this and otherreasons,hereinafterconsidered, takes the position that Gildner's card shouldbe counted.There are thus 6 employees out of the described groupof 34 or 35 employees whose eligibilities for inclusion orexclusion in theunitare challenged.13 Thedeterminationsas to these eligibilities are made below.In addition thereis a questionof whether a card signedby one of the said group of 34 or 35 employees should becounted in determining whether the Union had majorityunitsupport, in view of the fact that this employee's cardhad been signed subsequent to the dates Local No. 444had demanded recognition from the Employer. The nameof this employee is the aforementioned Elizabeth Starkwhose card bears a date (October 14) later then all othercards.a.Unit eligibility issue as to Jerry Conn, Frank Meyer,and Richard MuellerThese three employees are part of the Company's salesforce.None have signedunioncards.General Counselcontends that the three men are supervisors within themeaning of the Act and as such may not be counted as partof the unit for purposes of determining whether the 23cards obtained by the Union constituted a majority of theunit.The Company contends that these employees havenot had supervisory functions.With respect to Jerry Conn, the record shows thefollowing facts.14 At all times herematerial,Conn had thetitle of and was manager of the furniture department of12Originally the parties stipulated that 30 of the 34 indicatedemployees are includable in the unit.One of these 30 was theaforementioned Frank Meyer,acting president of the ColderCompany Employees AssociationBy reason of evidencepresented at the hearing, General Counsel amended theconsolidated complaint herein (Cases 30-CA-124 and 30-CB-29)to add an allegation that Frank Meyer was a "supervisor of Parttime Employees"atalltimesmaterial in this proceedingInasmuch as this amendment was allowed, it had the effect ofrelieving General Counsel of the stipulation that Frank Meyer isincludable in the unit. The pleadings as they now stand contain anissue as to whether Frank Meyer should be included in the unitThe Companyin its brief recognizes this as one of the issues inthe case13Cards challengedon the groundsof alleged fraud andcoercion used in their solicitation,as well as those challenged onthe ground of subsequent revocation,fall into differentcategoriesof challengeswhichwill be considered in later sections of thisDecision14The findingswith respectto Jerry Connare based on thetestimony of employees other than Conn as neither side chose tocall Conn as a witness.Judged from the briefsfiled by theparties,thesefindings are based on facts which appearvirtuallyundisputed. HENRY COLDER COMPANYStore 2 which, as shown above, was under the generalmanagementofWalter Felker, brother of Henry Felker,president of the Company, and Harry Felker, secretaryand general manager of the Company. Conn was hiredprincipallybecauseofhisextensiveknowledge,experience, and background in the retailing of householdfurniture and to assist the Company in taking on for thefirst time a line of furniture to supplement its applianceand televisionset business.Because of this specializedknowledge, one of Conn's duties is to guide the Companyin the purchase of all furniture and lamps.More pertinently, Conn's duties also embrace (1) thedisplay of furniture and lamps on the floor of the store,(2) the pricing of all such merchandise, (3) authorizingdeviationsfromprescribedpricings,(4) authorizingcommissions to salesmen on sales which do not meetminimumregulations for the payment of commissions,(5) conducting salesmeetings and campaigns for thepurpose ofstimulating salesmento sell more merchandise,(6) trainingsalesmenin the sale of furniture, (7) assistingsalesmenon difficultsales,(8) interviewing prospectiveemployees, (9) keeping advised of all wholesale revisionsof prices on furniture and lamps and changes in itemsoffered for sale, (10) interpreting company price schedulesfor salesmen when questions arise with respect to pricing,and (11) placing special orders for customers.The record further shows that Conn functionsas generalstoremanager of Store 2 in the absence of the store'sGeneral Manager Walter Felker. Conn, however, has noauthority to hire and fire employees.For his services Conn receivesa straightsalary, plus a4-percentcommission on all saleshe makes personally,plus abonus, and in addition, he receives an "override"commission of 1 percent on all furniture and lamp salesmade at Store 2 by othersalesmen.15The evidence presented by General Counsel to show thesupervisory nature of the duties performed by FrankMeyer and Richard Mueller is less detailed. During theperiodhere involved,Meyer worked at Store 1 andMueller at Store 3.The outstanding fact with respect to both Meyer andMueller, as in the case of Conn, is that the Company paidto each a 1-percent overridecommission on all sales madeat their respective stores, except that in the case of Meyerand Mueller the override commission was paid only onsalesmade by part-time salesmen.Meyer's own testimonyshows that he received the override commission for"supervisingit,"18that is, for "looking after the part timesalesmen."It is inferred and found that Mueller's duties inthis respect were the same as Meyer's.Prior to the period here in question, Meyer had servedtheCompany in other managerial positions, such asservice manager and as assistant manager of Store 2. Itwill be recalled that Meyer functioned as acting presidentof the now inactive Colder Company EmployeesAssociation, a labor organization that came into being as arival to Local No. 444 after the latter had commenced its15All company salesmen, other than Conn, work exclusively ona commission basis.16This was the expression used by Meyer in his testimony.After uttering the expression and realizing the effect it might haveon his eligibility for inclusion in the unit, Meyer sought to backaway from the term The Examiner gives full face value to theword "supervising" as initially used by Meyer in his description ofhis duties with respect to part-time furniture salesmen in the storein which Meyer worked111organization activities, primarily among the salesmen ofthe Company.With respect to Mueller, the record further shows thathe had a key to Store 3 and was in charge of the storeduring the lunch hour or other absences of the store'sgeneral manager, Wayne Raufman.Meyer and Mueller, like Conn, had no authority to hireor fire.Discussion and ConclusionsThe parties appear to be in basic agreement with theevidentiary facts set forth above" but differ as to theconclusions to be drawn therefrom. General Counselcontends that these facts spell out the statutory definitionof a "supervisor." The Company takes the position thatthe involved persons are mere employees.The definition of a "supervisor" is very carefullydefined in Section 2(11) of the Act as follows:The term "supervisor" means any individualhaving authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote,discharge,assign,reward,ordisciplineotheremployees, orresponsibly to direct them,orto adjusttheir grievances, or effectively to recommend suchaction,if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.[Emphases supplied.]The Trial Examiner has italicized the portions of theabove statutory definition deemed applicable to one ormore of the three employees here under discussion.18 It isnow well established that the words of this section of theAct are to be construed in the disjunctive rather than theconjunctive.Ohio Power Co. v. N.L.R.B.,176 F.2d 385,387 (C.A. 6), cert. denied 338 U.S. 899.The Respondent Employer contends that the threeemployees here under consideration "had no power ofdirection or supervision."The Examiner is of the opinion that the recordestablishesthatthethreeemployees in questionexercised, in the language of the statute, "authority, in theinterest of the employer . . . to "responsibly . . . direct"the indicated salesmen in their respective stores and that"the exercise of such authority" was "not of a merelyroutine or clerical nature," but required "the use ofindependent judgment." The cases cited by the Companyare not applicable as their facts are quite different.The common factual denominator with respect to thethree persons here under consideration is that eachreceived a 1-percent override commission on all salesmade by other salesmen19 in their stores.It is at once apparent that these override commissionsare not gifts, but are payments for services rendered byConn, Meyer, and Mueller for supervising the salesmenworking under them. What the Company expected in theway of such supervision of other salesmen is spelled out in17This appears from the briefs of the parties."'Conversely, the Examiner finds that the portions of thestatutory definition of "supervisor"notunderscored above are notapplicable to the facts here under consideration.19 In Conn's case, "other salesmen" means all salesmen, full-time and part-time, working under him, and in the case of Meyerand Mueller,only the part-time salesmen working under them attheir respective stores 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record in greater detail with respect to Conn, butdirectly or inferentially the same details also hold forMeyer and Mueller. In brief it was the function of all threeof these men to conduct sales campaigns and to train,instruct, and assist other salesmen in their respectivestores in the sale of furniture and lamps. It is found thatthis power to conduct sales campaigns and to instruct,train, and assist in the sale of furniture is a power ofdirection and supervision given by the Company to Conn,Meyer, and Mueller to maximize sales in the Company'snew furniture department.It is further found that the conduct of sales campaigns,the training of salesmen and particularly the rendering ofassistance in the closing of a sale, are acts involving theuse of "independent judgment" and are not acts "of amerely routine or clerical nature."Meyer aptly described his duties with respect to part-time salesmen as "supervising it." Conn is even moreconspicuously a supervisor as he is the manager of thefurniture department at Store 2, both in function and title,and had the power to allow commissions to salesmen notentitled to compensation under strict construction ofcompany rules governing commissions.Mueller inaddition to his supervisory capacity over part-timesalesmen at Store 3 functioned as manager of the store inthe absence of the regular manager.In summary, the Trial Examiner finds and concludesthat at all times pertinent herein Conn, Meyer, andMueller were "supervisors" within the meaning of Section2(11) of the Act.The Examiner further finds and concludes on the basisof all the evidence of record that the RespondentEmployer did not at any time entertain a good-faith doubtthat these three employees were supervisors within themeaning of the Act.The Examiner further finds and concludes that Conn,Meyer, and Mueller should be excluded from the unit assupervisors.b.Unit eligibility of DorothyGalow andHoward StengelThe issue with respect to Dorothy Galow is whether sheis to be classified as either a confidential employee orsupervisor or both. The issue with respect to HowardStengel is whether his is to be classified as a supervisor.Dorothy Galow worksin the office of the Company,Stengel,in the Company's service department.Neitherhas signed a union card.GeneralCounsel contends thatGalowshould beclassified as either a confidential employee, supervisor, orboth,and that Stengel should be classified as a supervisor.The Companycontendsthat bothare mere employeeswithout supervisory or confidential functions.Confidential and supervisory personnel may not beincluded in a unit. The statutory definition of a"supervisor" has been set forth in the preceding section ofthisDecision.The guidelines for determining a"confidential employee" are set forth inB. F. GoodrichCompany,115 NLRB 722. The case holds that the term"confidential" applies to "only those employees who assistand act in a confidential capacity to persons whoformulate, determine,andeffectuate management policyin the field of labor relations." [Emphasis as in reporteddecision.] The determination of whether an employee is aTaking up first the facts of record which bear on thestatus of Mrs. Galow as a confidential employee, theevidence shows that she functions as the private secretary,among other functions, to the general manager of theCompany, the aforementioned Harry Felker. As generalmanager, Harry Felker has control of the hiring and tenureof employees of the Company.From Harry Felker's testimony it is established thatMrs. Galow as his secretary ". . . comes into contact with agood deal of confidential information in connection with" his duties as generalmanagerof the Companywhich includes, as noted, labor relations. As will be shownin greater detail in a subsequent section of this section,she interviewed and took written statements from officeemployees under her jurisdiction relating to union cardsthey had signed.With respect to the facts of record which bear on thestatus of Mrs. Galow as a supervisor, the evidence showsthat at all times here pertinent she was the Company'sbookkeeper and office manager. She has a number offemale office employees working under her in the generaloffices of the Company at Store 1. She assigned andchecked the work of the girls working in the office. Officeemployees seeking time off for personal reasons contactedher for clearance. She also interviewed girls seeking officejobs.Passing now to Stengel, the record shows that neitherside called Stengel for testimony on the nature of hisduties,20 but from the testimony of other witnesses then orformerly in the employment of the Company in its serviceor sales department, the facts bearing on the status ofStengel as a supervisor are clearly revealed. Stengel hasbeen manager of the Company's service department at alltimes herein material. At one time he had two menworking under him, but for the period here involved he hadonly one serviceman, Ronald Laabs, working under hisdirection. Stengel laid out the work for Laabs and placedthe orders for the parts required for repairs in the servicedepartment.InMarch 1965, Laabs became an independentcontractor in the same line of work he had been doing fortheCompany and virtually all of his work as anindependent contractor is received from the Company andin consequence he appeared to be a reluctant witnesswhen called by General Counsel for testimony on thenatureofStengel'sduties.Stengelhasbeen theCompany'sone-manservice department since the middleofMarch when Laabs left the employment of theCompany.ConclusionsFrom the above facts, the Trial Examiner finds andconcludes that Dorothy Galow and Howard Stengel wereatalltimeshere pertinent the supervisors of theCompany'sofficestaffandservicedepartment,respectively,and that Dorothy Galow was also aconfidential employee in her relationship to the generalmanager of the Company as his private secretary.The Examiner further finds and concludes on the basisof all the evidence of record that the RespondentEmployer did not at any time entertain a good-faith doubtthatGalow and Stengel were supervisors within thesupervisory or confidential employee is primarily a20 The Company called him only to testify to the effect that hequestionof fact.had never signed a union card, although he had been approached. HENRY COLDER COMPANY113meaning of the Act and that Galow was a confidentialemployee within the meaning of National Labor RelationsBoard cases dealing with confidential employees.The Examiner further finds and concludes that Galowand Stengel as supervisors are excludable from the unithere involved.c.Unit eligibility of William GoldnerWilliam Gildner,a salesman,signed a union card onSeptember 15, 1964, while he was in the employment ofthe Company. The parties are in dispute as to whetherGildner wasa memberof the describedunitat the timesherepertinentand accordingly as to whether his cardshould be counted towards the majority status of theUnion. As heretofore shown, General Counsel wants thecard counted and the Company does not.The disputeas toGildner's eligibility for inclusion in theunit arisesfrom thequestionof whether he was in theactual employment of the Company at the critical dateshere pertinent. For present purposes the "critical dates"are defined as being any one of three dates, to wit,(1)October 8, 1964, which is the date of the Union's firstdemand on the Company for recognition, (2) October 13,1964, which is the date of the Union's second demand forrecognition, or (3) October 19, 1964, which is the date oftheCompany's rejection of the Union's demand forrecognition.The issue presented is whether Gildner was in theemployment of the Company on any of theseaforementioned three dates. If he was employed by theCompany on any of these dates, his card should becounted; if not, the card may not be counted.The testimony shows that Gildner has been employed asa salesman for the Company "on and off" since 1961, withone of hisinterruptionsof service with the Companylasting aslong as a year. After an unspecified absencefrom the Company, Gildner returned to its employment inthe latter part of July 1964. He continued to work for theCompany all of August and most of September, but quithis job on September 29, 1964, due to a quarrel withanothersalesman,and did not return to the employment ofthe CompanyuntilsometimeinDecember of the sameyear, and has been with the Company ever since. In the 2-month interval (October and November) in which he didnotwork for the Company, he worked for Sears &Roebuck Company. The evidence thus shows that Gildnerwas not in the employment of the Company on any of thecritical dates in October, or for that matter in any part ofOctober.General Counsel seeks to discredit the testimonyshowing that Gildnerwas not inthe employment of theCompany in October 1964, by pointing out that theearningsor payroll records for Gildner (General Counsel'sExhibit 8(x)) show that "Gildner was paid for periodsendingOctober 9 and 23." While it is true that the payrollrecords do show that Gildner received compensation fromthe Company in October,it is apparentfrom these recordsand other testimony of record that the payments receivedby Gildner in October are commissions earned inpriormonths.The payroll records of the Company show that it pays itssalesmenevery 2 weeks or twice a month. Gildner's 1964employment with the Company, having commenced inmid-July, showsearningsfor only the latterpartof July.For the 6 full months of August, September, andDecember, 1964, and January, February, and March, 1965,the Company's payroll records show Gildner's monthlyearningsaveraged about $833. The same records for themonths of October and November 1964 reflect paymentsof only $304.53 and $135.51, respectively, to Gildner. SinceGildner was working for Sears & Roebuck during themonths of October and November,it isfound that thepayments made to Gildner by the Company in October andNovember werefor commissionsearned in prior months.The record also shows that the Company always withheld2weeks or more pay from its salesmen which furtheraccounts for the payments to Gildner in October, despitethe fact he was nolongeremployed by the Company inthatmonth.The fact that Gildner was not in theemployment of the Company in October is also shown byRespondent's Exhibit 1. This exhibit21containsthe namesof all salesmenin the employment of the Company duringthemonth of October 1964, and Gildner'sname is notamong them.General Counsel makes the furtherargumentthat evenif it is found that Gildnerwas not inthe actual employmentof the Company in October 1964, he should neverthelessbe considered an employee "in view of the several timesthat he has left the Company's employ and returned." Insupport of this contention, General Counsel citesStateBeverage Distributors No. 4, Inc.,88 NLRB 62. That casehas no application hereas it involvesthe question ofwhether driver-helpers, "not carried on the Employer'spermanent payroll" but carried on "each current payrollas an extralabor classification," should be included in theunit involved in that case and thisin turninvolved thequestion of whether such drivers "were regular ratherthan casual workers." In theinstant case,Gildner wasnever a casual workeras againsta regular worker. Theevidence shows that he either worked full time forRespondent Employer or not at all and the record is clearthat he was not in the employment of the Company in anysense in October 1964.ConclusionThe Trial Examiner finds and concludes that Gildnerwas not in the employment of Respondent Employer onany of the indicated critical dates in October 1964, or atany time during that month, and accordingly further findsand concludes that Gildner was not a member of the unithere under consideration at the involved critical dates, andthat his card may not be counted towards determiningwhether the Union represented a majority of theemployees in the unit.2. Issue as to size of unitBased on the foregoing findings, it is found andconcluded that the appropriate unit here underconsideration consists of 29 employees.3. Issue as to whether a card signed subsequent to theUnion's two demands for recognition but prior toCompany's response thereto should be countedElizabeth Stark had been at all times here pertinent acleaning woman on the maintenance staff of the Companyand as such a stipulated member of the involved unit.2'Received in evidence without objection from counsel forGeneral Counsel 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe signed a union card on October 14, 1964. This wasafter the Union had made its demands of October 8 and 13for recognition, but 5 days before the Company had byletter dated October 19 refused the demands.When her card was offered in evidence, the Companyobjected to its introduction on the ground that it wassigned subsequent to the dates of the demands of theUnion for recognition and was therefore incompetent for acount in determining union majority. Counsel for GeneralCounsel contended that cards signed at any time before anemployer responds to a demand for recognition areentitled to be counted. The objection to the card wasoverruled and the card was submitted in evidence.General Counsel has briefed the involved question; theCompany's brief appears to be silent on the issue. Thefacts being undisputed, the question is one of law.Discussionand ConclusionGeneral Counsel's position on the question is reiteratedin his brief as follows: "With respect to Stark's card (G.C.Exh. 11(s)), while it was executed on October 14, 1 daysubsequent to the second demand for recognition andbargaining by the Union (G.C. Exh. 3) it should be counted.The last date for determining the Union's majority status,should be the date of the Company's refusal to bargainviz.,October 19 ... Thus as Stark's card was executedprior to the Company refusal, her card is countable."General Counsel citesCuffman Lumber Company, Inc.,82 NLRB 296 at 319, in support of his position. In thatmatter the union demanded recognition on July 19, 1946,and the employer refused recognition some 14 days lateron August 3. The decision determined the union majorityquestion on the basis of the number of cards in thepossession of the union as of August 3 and not July 19when the demand for recognition was made. It can bededuced from that case that the demand therein wasdeemed a continuing demand, subject to a card count as ofthe date of the employer's response to the demand. Cf.Local No. 152 v. N.L.R.B.,343 F.2d 307, 310 (C.A.D.C.1965).On the authority of theCuffmancase and therationale ofLocal No. 152,the Trial Examiner finds andconcludes that Elizabeth Stark's card of October 14 iscountable in determining the Union's majority status,subject to the resolution in subsequent sections of thisDecision of other objectionsmade by RespondentEmployer to the introduction of the involved 23 unioncards in evidence as they may be applicable to the Starkcard.4. Issue as to signature authentication of authorizationcardsAs heretofore noted, 23 authorization cards have beenreceivedin evidence,constitutingall the cards the Unionreceived from employees in theunit.As shown above, oneof these, the card of William Gildner,is notcountablebecause Gildner wasnot in theemployment of theCompany during the month of October 1964, when theUnionmade its demands upon the Company forrecognitionand the Company declinedrecognition.Similarly the card of Frank Kempskiisnotcountablebecausehe also left the Company's employment before22As heretoforenoted,the authorizationcards filedwith theBoardwere in connectionwith the Union'srepresentationpetition.the date of the Union's demands for recognition. Thisleaves 21 cards to be dealt with on the issue ofauthentication.The Company at the hearing objected to the receipt inevidence of any of the 23 cards, for present purposesconsidered 21 cards, "on the grounds that the signatureson the cards had not been proven." On brief the Companynow concedes that 9 of the 21 cards are authenticated as to,,thedate and signature." The nine cards which theCompany now admits are authenticated as to both dateand signature are those of (1) Barbara Nimz, (2) BarbaraDressler,neeBarbaraBuday, (3) James Staffaroni,(4)Helene Barwich, (5) Don C. Laing, (6) Dale E. Hahn,(7) ClementLehnen, (8) HowardDieffenbach,and(9) Lowell Willens.General Counsel, on the other hand, contends on briefthat "At least 16 employees ... either on direct or cross-examination, identified his signature on the authorizationcard in evidence, purporting to be his signature." GeneralCounsel in his brief has failed to identify these 16 card-signing employees, but they undoubtedly include theaforementioned William Gildner whose card may not becounted because as shown he was not in the Company'semployment on any of the critical dates. This reducesGeneral Counsel's claim to "at least 15 employees" whohave "identified his signature on the authorization card inevidence, purporting to be his signature."From anexaminationof the contents pages of the 7volumes of official transcript of the hearing herein, theExaminer finds that only 13, out of 21 pertinent employeeswho signed authorization cards, appeared and testified atthe hearing. In view of this fact, General Counsel is inerrorin claimingthat "at least" 15 employees (exclusive ofWilliam Gildner) testified with respect to the authorizationcards they had signed. The 13 who testified include theabove-named 9 employees in the unit whose authorizationcards the Company concedes were authenticated at thehearing. The remaining 4 employees who appeared andtestified at the hearing were (1) Norman Walters, whosecard is dated September 16, 1964, and shows filing withthe Board as of October 7, 1964,22 (2) Ian C. Ramseywhose card is also dated September 16, 1964, and showsfilingwith the Board as of October 7, 1964, (3) BonnieRene Weber, whose card is dated October 1, 1964, andshows filing with the Board as of October 12, 1964,23 and(4) the card of Kathleen Steiner, whose card is datedOctober 2, 1964, and shows no evidence on its face ofhaving been filed with the Board.The issue as to the authentication of the cards of thesefour employees who appeared and testified at the hearingis dealt with below.Norman Walters was one of the ringleaders in theUnion's effortsto organizethe Company. He testifiedextensively in support of the charges of the complaint andis the only employee charged by the pleadings herein tohave been discriminately laid off by the Company becauseof his union activities. The record shows that the Companywas aware from the very begining that Walters was one ofthe original supporters and organizers of the movement tobringmembers of the unit into the Union. Walters'authorizationcard was placed in evidence as GeneralCounsel's Exhibit 11(u) on the testimony of the businessagent of the Unionpriorto the time Walters was calledupon to testify herein by counsel for General Counsel.23 The filing dates ofthese cards with the Board is shown by anofficialBoard rubber-stamped impressionon the back of thecards. HENRY COLDER COMPANYAt the hearing it appears that neither side askedWalters directly whether thesignatureappearing on theauthorizationcard in evidence as General Counsel'sExhibit 11(u) was his own. There was no need for counseltoGeneral Counsel to put the question as Walters'authorization card was already in evidence. However,Walters' testimony on directexaminationdid relate to thecards he and others had signed. Thus in his testimony hegraphically recited the time, place,' and circumstancesunder which he and several coemployees "got together forthe reasonof signing these cards at which time we allsigned cards to the Local 444 to have themrepresent us asa union."From this and the Company's knowledge ofWalters' active union participation, the inference is drawnthat the card, already in evidence and purporting on itsface to be Walters',was infactWalters. The quotedtestimony placed the further burden of going forward toshow that General Counsel's Exhibit 11(u) was not in factWalters' upon the Respondent Employer. The Employer'sfailure to go forward with such proof to the contraryreinforces the inference.We turnour attentionnext to the union authorizationcard signed September 16, 1964, bearing the signature ofthe aforementioned Ian C. Ramsay, a part-time salesman.Ramsay, still working for the Company at the time hetestifiedherein,was calledas a witnessfor the Company.Prior to his taking the witness stand, Ramsay'sauthorizationcard had been received in evidence asGeneral Counsel's Exhibit 11(p) through the testimony ofthe aforementionedunion agent.Asked by counsel for theRespondentEmployerondirectexaminationthecircumstances under which he signed his card, Ramsayreplied that prior to signing his card, he had "asked a fewof the other fellows, the part time guys, and it seemed thateverybodyelse was goingalong on this, so I automaticallyfell in line." Company counselalso inquiredof thewitness"Did you eversign asecond card, Mr. Ramsay?" to whichthe witness replied "I don't recall...."On cross-examination, Ramsay was asked "Is it not afact that the application card you signed, GC 11-P, washanded to you by Norman Walters and not by JimStaffaroni?" Ramsay replied, "It could have been NormanWalters."The foregoing testimony by Ramsay, both on direct andcross-examination,establishes, by inference and directly,that the signature on the authorization card in evidence asGeneral Counsel's Exhibit 11(p) is Ramsay's.The third employee who appeared and testified andwhose authorization card dated October 1, 1964, is alsobeing apparently questioned by the Company on theground that her signature on the card has not been provenisBonnie ReneWeber, who was employedat all timesherepertinent as anoffice worker. Mrs. Weber, no longerworking for the Company, was called as a witness bycounselforGeneral Counsel. Prior to her taking thewitness stand, her authorization card had been received inevidence as General Counsel's Exhibit 11(v) through thetestimony of the same aforementionedunion agent.Counsel for General Counsel asked no questions of Mrs.Weber on her directexaminationrelating to herauthorization card already in evidenceand all questionsput to her related to other matters. Notwithstanding this,counsel for the Company in his cross-examinationinquired21This colloquy between the Trial Examiner and counsel forthe Respondent Employer is reported at page 989 of the officialreport of the proceedings.-115"Did you sign one application card or two?" On objection,the question was barred as going outside the scope of thedirect examination. An invitation by the Trial Examiner tomake the witness a company witness and then put thequestion to her was twice rejected.24 In view of the factthatMrs.Weber's authorization card was already inevidence, it was the burden of Respondent Employer to goforward with proof to the contrary under normal rules ofprocedure. Having had the opportunity to question Mrs.Weber on the authenticity of the card bearing her nameand having failed to avail itself of the opportunity, theCompany is deemed to have waived the right to questiontheauthenticityofMrs.Weber's signature on theauthorization card in evidence as General Counsel'sExhibit 11(v).The last of the aforementioned group of four employeeswho appeared and testified and whose authorization carddated October 2, 1964, is also being apparently questionedby the Company on the ground that her signature on thecard has not been proven is Kathleen Steiner. Miss Steinerwas employed as a part-time office employee by theCompany at all times here pertinent: Prior to herappearance as a witness, her authorization card had beenreceived in evidence as General Counsel's Exhibit 11(t)through the testimony of the same union representative.She was called for testimony by counsel for GeneralCounsel to testify on matters wholly unrelated to herauthorization card. As in the case of Mrs. Weber, counselfor the Company sought to cross-examine Miss Steiner,who followedMrs.Weber as a witness, about herauthorization card with questions such as, "At the timeyou signed that card, Miss Steiner, who gave you thecard?" Upon objection, these questions and a related offerof proof were barred as going outside the scope of thedirect examination. Counsel for the Respondent Employerhere, as in the case of Mrs. Weber, did not see fit to makeMiss Steiner a company witness and put the question toher. In view of the fact that Miss Steiner's authorizationcard was already in evidence through the testimony ofother witnesses, it was the burden of the RespondentEmployer to go forward with proof to the contrary undernormal rulesof procedure.Havinghad this opportunity toquestionMiss Steiner on the authenticity of the cardbearing her name and having failed to avail itself of theopportunity, the Company is deemed to have waived theright to question the authenticity of Miss Steiner'ssignature on the authorization card in evidence as GeneralCounsel's Exhibit 11(t).In summary our findings to this point show that 13 out ofthe2125involvedauthorizationcardshavebeenauthenticated through the personal appearance of theirsigners aswitnesses herein under the specific evidentiarydetails set forth above. A further finding is made that 2 ofthese 13 cards (those of Barbara Nimz and BarbaraDressler, nee Barbara Buday) have been additionallyauthenticated through the testimony of the business agentof the Union as cards signed in his presence.There remains for consideration the remaining 9 cards(out of the total of 21) which were receivedin evidencewithout the testimony of their purported signers. These 9cards, as is true of all of the involved 21 cards, wereinitially received in evidence on the testimony of theUnion's business agent, James Romeo, as to their25Reduced from the 23 authorization cards in evidence to 21 toreflect the exclusion of the cards of Gildner and Kempski due tothe fact that they were not in the employment of the Company atany of the critical dates here involved.295-269 0-69-9 116DECISIONS OF NATIONALLABOR RELATIONS BOARDauthenticity. Romeo's testimony in this connection showsthat he and his assistant, Mrs. Patricia Watzka, arebusiness agents of Local No. 444; that in the regularcourse of union business he was contacted by certainkeymen in the unit in mid-September 1964, for assistancein organizing the unit; that he had passed out to suchkeymen authorization cards for the signatures of membersof the unit; that the signed cards in evidence as GeneralCounsel Exhibit 11(a) through (w), with three exceptions,had been turned over to him or Watzka by the keymen whohad secured them from fellow-employees in the unit; andthat practically all of these cards had been filed with the'Board on the dates shown thereon in connection with anelection request. The three exceptions are cards whichbear signatures placed thereon in the presence of UnionAgent Romeo. As two of these three cards (those of Nimzand Dressler) can stand and do stand as to authenticity onthe testimony of their signers as conceded by theCompany, they are not included in the group of the nineauthorization cards described in this paragraph. But thethird of these three cards bears the signature of anemployee, Kathryn Braunreiter, who did not appear as awitness, but whose card was admitted in evidence on thetestimony of Romeo that he had witnessed the affixture ofher signature.A double adjustment of the two categories of cards hereunder consideration is required by reason of the above-descried Braunreiter card. The first adjustment requiresthe addition of the Braunreiter card to the aforementionedgroup of 13 cards (out of the 21 involved authorizationcards) concerning which there can be no real question asto authenticity, thus increasing this group to 14 (out of the21 involved cards). The second adjustment requires adeductionoftheBraunreitercardfromtheaforementioned remaining group of 9 cards (out of the 21involved cards) received in evidence without the testimonyof their purported signers or without the testimony of anyperson who had witnessed the signatures thereon, thusreducing this group to 8 (out of the involved 21 cards).The only real dispute between the parties as toauthentication relates to this group of eight signed cards,not authenticated by their signers or by any person whohad seen them sign the cards, but admitted in evidencesolely on the testimony of union agent, Romeo, that theyhad been received by him or his assistant in the regularcourse of union business from keymen in the unit who hadsecured the executed cards from fellow-employees in theunit.General Counsel contends that these eight cards wereproperly received in evidence as fully authenticated solelyon the above-described testimony of Union Agent Romeounder the authority ofI.Taitel and Son,119 NLRB 910,enfd. 261 F.2d 1 (C.A. 7), cert. denied 359 U.S. 944.Respondent Employer, on the other hand, contends thattheTaitelcase shows that the eight cards in questionshould not have been received in evidence on the issue ofauthentication.The Trial Examiner from his analysis of theTaitelcasefinds and concludes that the eight cards were properlyreceived in evidence as valid designations.In theTattelcase the specific authorization cards therein question, as in the instant case, "remained unidentified19The time element "before or at the trial" appears from theBoard's statement in theTaitelcase "With the cardsto evidence,the Respondent had ample opportunity to check the authenticityof the signatures on the cards by comparing them with theby the employees who signed them," but were received inevidence, as here, upon the testimony of one or more unionrepresentatives that "the cards were obtained in thecourse of the unionorganizationalcampaign, ..." chieflyit appears, as in the present case, from the key employeeswho had secured them. Under this factual situation, theBoard held: "With the cards in evidence, the Respondenthad ample opportunity to check the authenticity of thesignatures on the cards by comparing them with thepayroll.The Respondent made no contention that thecards were not genuine. Under these circumstances, weare satisfied that the 15 cards admitted in evidence arevalid designations ...."Upon appeal, the court of appeals sustained the Board'ssignature validation of the cards in question in theTaitelcase in two short sentences which state that the record inthat case "shows that employees in the unit executedauthorization cards which were identified and introducedin evidence at the hearing. Respondent refused to checkthe signatures on these cards when requested to do so atits first meeting with the Union, and at the hearing it didnot contest theirgenuineness."At the hearing herein, counsel for Respondent Employerin objecting to the receipt in evidence in question arguedthat "with respect to theTaitelcase ... in both theBoard's opinion and the Court's opinion, there is astatement to the effect that the cards were not contested. Iwant to make it perfectly clear, Mi. Examiner, I amcontesting every one of these cards without even looking atthem on the ground that they are not proven as authenticdocuments. The signatures have not been proven." Onbrief, the Company makes the same claim that, "In theinstant case all but a few of the so-called authorizationcards were not identified; Respondent was never given anopportunity to examine the cards ...."The gist of the opinions of both the Board and the courtin theTaitelcase is that authorization cards may beauthenticatedsolelyon the testimony of a unionrepresentative (a) where his testimony shows that cardswere obtained in the course of the union's organizationalcampaign from key employees who secured them, and(b) where opportunity is given the employer eitherbeforeoratthe trial26 to check the authenticity of the questionedauthorization cards by comparing them with the payroll orby other means. Where the conditions shown above as (a)and (b) are met, the opinions in theTaitelcase in effecthold that the burden of going forward to prove that thesignatures on the questioned cards are not genuine shiftsto the employer. A contrary rule requiring personalauthentication of each and every card by their signers onthewitness standwould be contrary to commonexperience that forgery is the exception rather than therule and would place an unnecessary and fatuous burdenon the trial process.It is clear from the findings set forth above that GeneralCounsel has met the first condition of theTaitelcase,namely, the authentication for the eight disputedauthorization cards through the described testimony ofUnion Agent Romeo.It is similarly clear from the record that the secondcondition of theTaitelcase has also been met in that theRespondent Employer has beengivenample opportunitypayroll"; and from the court's opinion in the same case where itnotes that the employer in theTattelcase "refused to check thesignatures on these cards when requested to do soatitsfirstmeetingwiththe union..." [Emphasis supplied.] HENRY COLDER COMPANYto check the genuineness of the signatures on the cards,both before and at the trial herein, despite its claim onbrief that "Respondent was never given an opportunity toexamine the cards."Prior to trial, the Union gave the Company thisopportunity in its aforementioned letters of October 8 and13, 1964, to the Company demanding recognition.Later during the course of the trial, the Company wasonceagaingiven the opportunity to examine the signatureson the cards27 and to compare them with theircounterparts or other documents in the Company'spossession.This occurred when counsel for GeneralCounsel offered the cards in evidence with the invitation:"Now if Mr. Hoebreckx [counsel for the Company] hasany problem, and he wants to take the card[s] now,General Counsel has no objection to him taking possessionof the card[s]. We have no objection to a recess beinggranted.He can compare them with signatures thecompany hasin itsfiles and so there is no problem orburden on the Respondent as to those cards it has aquestion ... as to signature ...." This offer by GeneralCounsel was made on April 28, the third day of thehearing, and the case was not closed until May 5, 1965.The Company did not avail itself of the offer in theelapsing8 days of trial.Notwithstanding the foregoing parallels between theTaitelcase and the instant matter, the Company contendsthat theTaitelcase is not here applicable or controllingbecause the court of appeals in that case found that theRespondent therein "did not contest" the "genuineness"of the signatures on the cards there in question2e whereasin the instant case the Companyinsiststhat it has at alltimes contested the "genuineness" of the signatures onthe great bulk of the cards here involved.This argument does not stand analysis. In the firstplace, the record in theinstantcase shows that theCompany, contrary to its contention, never at any timeclaimed that the signatures on any of the cards were notthe true signatures of their signers. At the hearing whenthe authorization cards here in question were offered inevidence, counsel for the Company stated his objections totheir receipt as shown above as follows: "I want to make itperfectly clear, Mr. Examiner, I am contesting every oneof these cards without even looking at them on the groundthat they are not proven as authentic documents. Thesignatureshave not been proven." This does not constitutea claim that the signatures on the cards are notgenuine; itis simply a technical plea that the burden of proof to showsignature genuinenessis on the General Counsel; it wasshown above that General Counsel has met this burdenthrough the testimony of the union agent and that theburden of going forward to prove the contrary was thusshifted to the Respondent Employer.Secondly, as pointed out by General Counsel in hisbrief, the record in theTaitelcase, contrary to theassertion of the Company herein, shows that the employerin theTaitelcase actually made the same basic objectionto the genuineness of the signatures on the cards there inquestion as was made in the present case, namely, that thesigners thereof were not called to testify;20 this objectionwasmade in that case as here despite priori'Here the referenceis notonly to the 8 cards here referredto, but to the entire group of 23 authorization cards received inevidence." The initial corresponding finding in the Board's decision intheTaitelcase reads "The Respondent made no contentionthat the cards were not genuine."117authenticationsby union representatives. In view of thepriorauthenticationof the cards in theTaitelcase byunion agents,theBoard's holding therein that "TheRespondent madeno contentionthat the cards were notgenuine ...."is construed to mean that the burden ofproving that the cardsignatureswerenot genuineshiftedto the employer after theunion agentshad testified as totheir authentication and that the employer's failure toassumethis burden lends itself to the finding that theemployer was not contesting the genuineness of the cards.This viewas tothe shifting of the burden of proof, althoughnot expressly labeled as such,appears inone of theBoard's very early cases,Richfield Oil Corporation andMarine Engineers Beneficial Association No.79, 7 NLRB639, 643, where the Board said:While the Company questioned the authenticity ofthese cards, it made no effort to introduce evidencetendingto show that the applications were not signedby the employees whose names appeared thereon.Nor did the Company offer in evidence specimens ofthe signaturesof these employees, or explain whysuch evidencewas notoffered.In thatcase ashere, the Union's business manager had notbeen present, nor did he see the cards in question signed.The same view as to the shifting of the burden of proofundersimilar factsisexpressed in a much later case,Metal Textile Corporation of Delaware and TextileWorkers Union ofAmerica,47 NLRB 743, 751.Finally, it is clear from a reading of either the Board's orthe court's decision in theTaitelcase that the holdingtherein that the employer did not contest thegenuinenessof the cards therein questionwas merely an additionalcircumstancethatgavefurthersupporttotheauthentication of the cards already in evidence on thetestimony of theunionagents and does not constitute aseparate or additional requirement for authentication.5.Findings on card counts on critical datesThe consolidated complaint herein alleges at paragraphXI that the Union represented a majority of the employeesin the unit "at all times since October 8, 1964." Thus thecritical date or dates for determining union majority maybe any date from and after October 8.The Company regards the dates of October 8 and 13 asthe critical dates for determining union majority, as it wason these two dates that the Union demanded recognitionfrom the Company.General Counsel apparently agrees that October 8 and13 are critical dates, but adds a third date, October 19,1964, as "The last date for determining the Union'smajority status" because that was "the date of theCompany's refusal to bargain ...."The Trial Examiner has heretofore determined30 on theauthority ofCuffman Lumber Company, Inc., supra,thatthe Union's initial demand of October 8 for recognitionand its reiterated demand of October 13 constituted acontinuing demand for recognition and accordingly foundand concluded that all authorization cards received by theUnion prior to the Company's refusal of October 19, 1964,iS This appears from the Trial Examiner's Intermediate Reportin theTaitelcase,supra,at 921 (first full paragraph).30 The reference here is to the portion of this Decision set forthunder sectionIII, C, 3, above. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDto recognize the Union were entitled to be counted indetermining union majority.The Trial Examiner has also heretofore found that theappropriateunithereinvolved is composed of 29employees.The Examiner finds that as of October 8, the date of theUnion's first demand for recognition, the Union hadobtained 20 signed authorization cards31 from employeesin the unit and that this constituted a majority of theemployees in the unit. One of these cards, that of DaleHahn, is undated, but since it bears on its face the Board'sRegional Office stamp of October 7, it is found that thecard was signed prior to the first critical date of October 8.Another of the 20 cards, that of Michael Kazmierczak, isdated August 21 which appears to be an erroneous dateinasmuch as the Union did not start its organizationalcampaign until mid-September. The record, however,establishes that this card was signed sometime betweenthe beginning of the union drive and October 7, as the cardbears on its face the Board's Regional Office stamp ofOctober 7. In all, 12 of the 20 cards were filed with theBoard's Regional Office32 on October 7 and bear theRegional Office's stamp of October 7. Three of the 20cards were never at anytimefiledwith the Board'sRegional Office. The remaining cards were filed with theRegional Office on October 12. From the record as awhole, the Examiner finds that all of the 20 authorizationcards here under consideration, including the three notfiled with the Regional Office, were validly signed for cardcounting purposes on or before the critical date ofOctober 8.The Examiner further finds that as of October 13, thedate of the Union's second demand for recognition whichis the second critical date, the Union had not secured anyadditional authorization cards, but still had the same 20cards which constituted a majority of the employees in theunit. Except for the aforementioned 3 cards which werenever signed, all of the remaining 17 cards which had notbeen theretofore filed with the Regional Office wereplaced on file with the Regional Office on October 12, asevidenced by its official date stamp.The Examiner further finds that as of October 19, thedate of the Company's refusal to bargain which is the lastcritical date, the Union had obtained an additional card,making a total of 21 cards, and that this constitutes a newand increased majority of the employees of the unit. TheExaminer finds that the card of this employee, theheretofore mentioned Elizabeth Stark,33 is validly datedOctober 14, but was never filed with the Regional Office,thus making a total of 4 validly dated cards out of the 21which were never filed with the Regional Office.The Company at the hearing and in brief also contendsthat a number of the 21 authorization cards here inquestion should not be counted because they wereobtained by fraudulent misrepresentation or coercion; thatsome should not be counted because they designated bothLocal No. 444 and the Teamsters Union to represent the31Those of Helene Barwich, Kathryn M Braunreiter, BarbaraDressler (neeBuday), James A Christopher, Howard ADieffenbach, Larry 0. Frank,Dale Hahn,MichaelKazmierczak,Don C Laing, Clement A. Lehnen, Arlene E. Locke, CarlMikolajewski, Barbara Nimz, Ian C.Ramsay, Ralph E. Rosinski,JamesT Staffaroni,Kathleen Steiner,NormanWalters, BonnieRene Weber, and Lowell Willens.In additionto these 20 cards,the Union as of October 8 also had the cards of Frank Kempskiand William Gildner, the cards of these two former employeessigners; and that some should not be counted because theyhave been repudiated. Consideration will be given belowto the facts of record as they relate to these contentionsand their effect, if any, on the majority counts foundabove.6. Issue as to whether certain authorization cards wereobtained by fraudulent representations or coercionThe Respondent Employer contends that 8 of theinvolved 21 authorization cards should be nullified on theground thatunionsolicitors secured them "by falselyrepresenting that an overwhelming majority of theemployees had signed up." The Company also contendsthat such allegedmisrepresentationsalso "constitute aform of coercion on the employees to refrain from taking apositionadverse to a majority of his fellow employees."The Respondent Employer further contends that anadditional card(makingfor a total of 9) out of the 21 cards,that of KathrynBraunreiter,should be nullified on theground that it was obtained through threats tantamount tocoercion that "if she did not join the Union they would gether husband in trouble with his union and that onOctober 8 she was informed by [Union Agent] Romeo thatshe would either have to join the Union then or nextweek."The Company relies chiefly onN.L.R.B. v. Rohtstein &Co., 266 F.2d 407 (C.A. 1), as authority for its position that"authorizationcardssecuredthroughthemisrepresentation that a majority of the other employeeshad already signed such cards" should be rejected.Actually the text of the opinion shows that the case turnedon thequestionof whether the choice of the union as thebargaining agent was`freely designatedas such by themajority of ...... the "employees in the appropriatebargaining unit." [Emphasis supplied.]In determiningthis question the court of appeals gave consideration to thenature of the alleged misrepresentation, whether it washarmless, whether it was readily vertifiable, and whetherinany event reliance had been placed on themisrepresentation.General Counsel, on the other hand, contends that it is"awellestablishedBoard law that an employee'ssubjective state of mind when he signs a card is notcontrolling for purposes of determining its validity."General Counsel refers to a recent case,Winn-DixieStores, Inc.,143 NLRB 848, where the Board declined toinquireintothe involved employees' "subjective intent insigningthecards"despitechargesthatmisrepresentationsweremade in securing the cardsbecause the Board concurred in "The Trial Examiner'sfinding that no misrepresentations were made in securingemployee signatures . . . ." and hence there was nonecessity to inquire into the subjective intent of theemployeesinsigningthecards.GeneralCounsel,however, points out, in support of his contention, thatBoardMember Brown made it known in a footnotehave not been counted indetermining union malontybecausetheir employmentwith the Companyhad terminatedprior toOctober 8 and they werenot in theCompany's employment onany ofthe subsequent critical dates32As heretofore indicatedthe authorizationcards were filed intheRegionalOffice in connectionwiththe Union'selectionpetition.33 For priordiscussionof Stark's card, see portion of thisDecision setforthunder sectionIII, C, 3, above HENRY COLDER COMPANY(number 10 at 851) to the decision that he "believes itunnecessaryand inappropriate to considerwhatrepresentations the Union's solicitors may have made orwhat the employees may have been told. . . . " because "inhis opinion, the best evidence of the employees' intent,i.e., their signatures to cards which designated the Unionas their bargaining agent, establishes that the Unionenjoyed majority status when it requested recognition."This may indicate a possible future disagreement by theBoard in an appropriate case with the court of appeals'opinion in theRohtsteincase.In any event, General Counsel's primary position is thatthe record fails to support the Company's contention thatsome of the cards here involved were secured by the Unionas a result of misrepresentation or coercion.As heretofore indicated, the Company contends that 8 ofthe involved 21 authorization cards should be nullified onthe ground that they were secured by alleged falserepresentations on the part of union solicitors "that anoverwhelming majority of the employees had signed up."These are the cards of Barbara Buday, Howard A.Dieffenbach, Dale Hahn, Arlene Locke, Barbara Nimz,Kathleen Steiner, Clement Lehnen, and Lowell Willens.Barbara Buday, now Mrs. Dressler, was employed bythe Company at its Store 1 as office help for a period ofabout 3 years ending sometime in November 1964. Most ofthiswas part-time work while she was attending highschool; sometime after her graduation in 1964 she wasrecalled by the Company for full-time work and workeduntil her marriage in November 1964 when she quit herjob. Buday signed two union authorization cards. The firstwas signed on October 2, 1964, at the request of James A.Christopher, a full-time company salesman; this card isnot in evidence and is not relied upon by General Counsel.At the time she signed her card of October 2, Christophertold her "every one is signing the card." She sensed fromher conversation with Christopher that the Company wasaware of the union activity among its employees, but shenevertheless signed the card because, as indicated in herwritten statement of record'34 "I didn't think it wouldcauseme any troubleLater at her home onOctober 6 Buday signed a second authorization card at thesolicitationofUnionAgentRomeowithoutanyrepresentation on his part to her that "every one is signingthe card" or any similar representation. This card, actuallysigned on October 6, is erroneously dated October 2; it isthe card relied on by General Counsel, and is in evidenceas General Counsel's Exhibit 11(c).Under the evidentiary facts shown above, the Examinerfinds and concludes that Buday "freely designated"35 theUnion to represent her in collective bargaining with theCompany, especially in view of her stated conviction thatsigning a card would not cause her any trouble. TheExaminer further finds that the representation made toBuday by Christopher on October 2 at the time hesolicited her first card to the effect that "every one issigning the card" is immaterial, as that card is not inevidence and that in any event the representation waslargely true because 1836 out of 29 employee unit hadsigned cards by October 2. It is noteworthy that theCompany in its brief makes no claim that a similar39As reflectedin Resp.Exh 5(a)3s As aforeshown this is the expressionusedby the court ofappeals in theRohtstetncase,supra36 This figure of 18does notinclude the undated card (G CExh 11(h)) of Dale Hahn which may have been signed in any vent119representation was made to Buday by Union Agent Romeowhen he solicited her second card on October 6, but if therepresentation had been made it similarly would havebeen largely true.Howard A.Dieffenbach is a part-time salesman atStore 1 and has been in the Company's employment since1963.He signed a union authorization card(GeneralCounsel'sExhibit 11(e)) on September 19, 1964, at thesolicitationof the aforementioned full-time salesmanChristopher. From Dieffenbach's testimony as offered bythe Company,it is established that prior to his signing ofhis card on September19 Christopherhad been"kind ofneedling" him "off and on" to sign a card.In the words ofDieffenbach as related at the hearing, Christopher at thetime of the signing of the card was told"that I was one ofthe last onesorthe last one to sign up and that I'd betterhurry and sign if I wanted to be in on it." [Emphasissupplied.] No elaboration of this representation appears inthe record;the representation as reported is ambiguous asto precisely what Christopher said to Dieffenbach; it isfurther not certain from the representation as to whetherthe representation had reference to salesmen in all threecompany stores,or to the salesmen only in the storeDieffenbach worked in,or to all employees,includingoffice and maintenance as well as sales personnel in the 29three-store employee-unit.The recordshows that onSeptember 19 when Dieffenbach signed his card, theUnion had cards from only 8 employees in the 29 employeeunit; that these 8 employees were salesmen out of the 17employed by the Company,exclusive of salesmen who alsofunctioned as supervisors(Respondent's Exhibit 1).The Examiner finds and concludes that Dieffenbachfreely designated the Union on his card to represent him incollective bargaining with the Company.This is based onthe fact that Christopher's representation to Dieffenbachthat he "was one of the last ones or the last one to sign up"was ambiguous; that Dieffenbach had ample time andopportunity to verify the representation whatever it meant;that there is no overt evidence of record that Dieffenbachrelied upon the representation;and that the representationcoming from one salesman to another,itbeing in thenature of commission salesman to engage in a good deal ofpuffing and touting, was a harmless representation.Dale E. Hahn has been in the Company's employmentsince 1959.At thetimes here pertinent he was a full-timesalesman at the now closed Store 3, but for the period 1959to 1963 he worked in the Company's service department.Hahnsigned an authorization card in evidence as GeneralCounsel'sExhibit 11(h), but failed to date the card. Histestimony at the hearing as a company witness establishesthat the card was signed on October 7 in front of the storeat which he worked during the course of the first strike;the card was also filed with the Board's Regional Office onOctober 7 as appears from the Board's official date stampthereon.The cardwas signed at the solicitation of a manwhollyunknown to Hahn37 who represented to him that, "Iwas one of the last ones to sign.He showed me the cards,and he said we are just waiting for you to fall in line."The Examiner finds and concludes that Hahn freelydesignated the Union as his agent for collective bargainingon or before October 2, and the erroneously dated card (G CExh 11(i)) of Michael A Kazmierczak which similarly may havebeen signed on or before October 2 (see infra)34Hahn's testimony shows that the solicitor was not UnionAgent Romeo or any employee of the Company. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Company. Hahn's own testimony shows that thecards then in the Union's possession were exhibited tohim. He thus had opportunity to verify the truthfulness ofthe stranger's representation to him that he "was one oneof the last ones to sign." Moreover, the representation toHahn that he was "one of thelast ones to sign" appearstrue because on the day (October 7) Hahn signed his card,some 19 of the 29 employee-unit had already signed cards.The evidence shows that Hahnas a long-timeemployeemust have been aware of theunionactivity among theCompany's employees long before October 7 when hesigned his card and thus was in the position to arrive at hisown independent appraisal of the extent of the unionsupportamongthe Company's employees, particularlyamongthe salesmen. Under these circumstancee, therecord supports a finding that Hahn relied on his ownjudgment of the situationin signingthe card, rather thanupon the representation made to him by the strangerwhich in any event Hahn is not likely to have given anycredence, if he had known the contrary to be true from hiscontacts with his colleagues.Arlene Locke was an office worker in the Company'semployment at all times here pertinent. Her authorizationcard, dated October 2, 1964,is inevidence as GeneralCounsel's Exhibit 11(m). Without calling her as a witness,the Company offered in evidence her unsworn writtenstatement dated October 7, 1964, for the explanationthereinthatshehad signed her card upon therepresentation of an unidentified person that "everyonewas to sign."38 As the statement was not made under oathand as Miss Locke was not called as a witness and notmade available for cross-examinationthereon,anobjection to the statement on the ground of hearsay wassustained. That ruling is here reaffirmed. The Examinerfinds that the Respondent Employer presented no validevidence to show that Locke did not freely sign heraforesaid authorization card and further finds that hercard is validas againstthe unproved charge that it wasobtained by a false representation.39Barbara Nimz was a part-time office worker in theCompany's employmentat all timeshere pertinent, heremployment having commenced in June 1964 andterminated in April 1965. Her authorization card, datedOctober 1, 1964, is in evidence as General Counsel'sExhibit 11(o). At the time she signed her card, the Unionhad cards from 1140 other employees out of the 29employee-unit. She signed the card in evidence on thesolicitation of Union Agents Romeo and Watzka at herhome who at thattimetold her of "all the benefits that theunionwould have, a union scale for wages, healthinsurance,paid vacations and. . . said that they would likethe union to get in and the majority were in favor of it."The unionagentsthen inquired if she "would be interestedin applying for membership for theunion." Nimz repliedthat she "was very interested" and, upon receipt of a card,signed it in the presence of theunion agentsand turnedthe card over to them. Romeo left with Nimz some blankauthorization cards for the signatures of other women inthe Company's employment. Nimz, after securing thesignaturesof coemployeesBonnieReneWeber andHelene Barwich turned them over to Romeo. Prior to thetimethatNimz had signed the card here underas Locke's full written statement in this connection as reflectedinRespondent'sRejectedExhibit 11 reads. "On MondayOctober 5, a card was handed to me and I was asked to sign it. Asa fellow worker I signed as I was told everyone was to sign "49 A company contention that the Locke card is invalid becauseconsideration, she had signed a dual authorization card(not here in evidence) designating both Local No. 444 andtheTeamstersUnion to represent her in collectivebargaining with the Company. There is no evidence as towho the solicitor of this earlier card had been and no claimby Respondent Employer that it too had been obtained byfalse representation.The Company contends that the Nimz card had beenobtained by a false representation "that a majority hadsigned up in the Union" inasmuch as only 11 out of the 29employees in the unit had signed cards by October 1, thedate that Nimz had signed her authorization card here inevidence as Respondent's Exhibit 11(o). The above-quotedsentence is based on the following testimony elicited fromNimz on cross-examination by Company's counsel.Q. Now you said, Ithink you saidthey informedyou at that time that a majority had signed up in theUnion? [Emphasis supplied.]A.Yes.Actually the direct testimony shows that Mrs. Nimz nevermade the remark attributed to her by Company's counselthat the union agents had informed her "that a majorityhad signed up in the Union"; her precise testimony ondirect examination by Government counsel (as shownabove) shows that she said that the union agents hadsimply told her that "the majority were in favor of it."The overall import of the evidentiary facts developedfrom Mrs. Nimz' testimony as set forth above negates thecontention that her authorization card was obtained by afalse representation by union agents that "a majority hadsigned up in the Union." The true representation made toher by the union agents as reflected in her directexamination by Government counsel was that "themajority were in favor of it." This representation couldvery well have been true on the date (October 1) that Nimzsigned her authorization card, as the mere fact that amajority of the employees had not by October 1 signedcards would not be proof of the falsity of a representationthat a majority of the employees were in favor of theUnion.But more importantly, Mrs. Nimz' testimony shows thatthe representation in question, whether it be the versionunder direct examination or the one under cross-examination, played little or no part in influencing herdecision to join the Union. This is evident from the merefact that the card in question is Mrs. Nimz'secondauthorization card; she had thus come to a decision tohaveherself represented by a union in collectivebargaining with the Company prior to the time UnionAgents Romeo and Watzka contacted her for her secondcard on October 1 and irrespective of the representationsmade to her at that time by Romeo and Watzka. It is alsoevident from Mrs. Nimz' testimony that her decision tojoin the Union was chiefly motivated by the variousbenefits that could be obtained from membership in theUnion, such as "a union scale for wages, health insurance,paid vacations ...."41 Her sincere interest in the Union isfurthermanifested by the fact that she undertook andsucceeded in soliciting the cards of two fellow officeemployees. The Examiner finds and concludes that Nimzfreely designated the Union to represent her in collectivebargaining with the Company.of the dual designation therein of both Local No. 444 and theTeamsters Union will be considered below.40 The Trial Examiner here accepts the count of counsel for theCompany as set forth in its brief41This appears from her testimony at p 716. HENRY COLDER COMPANYKathleen Steiner was a full-time office worker in theCompany's employmentat all timeshere pertinent, but atthe time of the hearing was employed only part time whilepursuingfull-timestudiesatauniversity.Herauthorizationcard, dated October 2, 1964,is inevidenceas General Counsel's Exhibit 11(t). At the time she signedher card, the Union had cards from 1842 other employeesout of the 29 employee-unit which constituted a majoritythereof.As noted in another connection above, Miss Steiner'scardhad been received in evidence through theauthenticationtestimony of Union Agent Romeo prior toSteiner's appearanceas a witnessin thismatter. Similarlyas heretofore noted, she was called for testimony bycounsel for General Counselon matterswholly unrelatedto herauthorizationcard. Also as shown above, counsel fortheCompany sought to question her about thecircumstances under which she signed her card. Uponobjection, this line of questioning was barredas beingoutside the scope of the directexamination.Counsel forthe Company could have made the witness his own for thepurpose ofpursuingthis line of inquiry, but chose insteadtooffer to prove throughcross-examinationthat thewitness "at the time she was requested to sign the cardshe was told by [coworker] Barbara Buday that everyoneelse had signed the card." The proffer was denied. Itappearsthat counsel for the Company on the basis of thisproffer seeks a finding that Steiner was motivated to signher authorization card by an alleged falserepresentationon the part of Barbara Buday "that everyone else hadsigned acard."43 Obviouslya findingcannot be madeupon a mereproffer of proof. The Examiner reaffirms hisrulingbarringquestionsof the witness on cross-examinationwith respect to her authorization card asbeing outside the scope of the direct examination byGovernmentcounsel.Similarly the Examiner reaffirms hisrulingdenying the described proffer of proof, although, ofcourse,permittingthe offer to be made as the recordshows.The Trial Examiner finds that the Respondent Employerpresented no evidence to show that Steiner did not freelydesignatethe Unionsnamedin her authorization card44 asher agents for collectivebargainingwith the Company.The Examiner further finds that her card is valid asagainst theunprovedassertionthat it was obtained by afalse representation"that everyone else had signed acard."Clement Lehnen has been a full-time salesman in theemployment of the Company since August 13, 1964. At thetimeshere pertinent he worked at Store 1. Lehnen signedan authorizationcard on October 2, 1964, here in evidenceas General Counsel's Exhibit 11(1). At the time he signedhis card the Union had cards from 18 other employees ofthe 29 employee-unit which constituted a majority thereof.42 This numberincludesthree cardsalso signedon October 2,but does not include the aforementioned undatedcard of DaleHahn andthe erroneously dated August 21 card of Michael AKazmierczak,both of which may havebeen actually signed on orbefore October 2. The cards of Hahn andKazmierczak show ontheir face that they were filedwith the RegionalOffice onOctober 7.43 This appears from page 17 of the Company's bnef.44Miss Steiner's card designatesboth Local No. 444 and theTeamstersUnion as heragents forcollectivebargainingwith theCompany. The card isthus a dual designation.The Company121Lehnen signed his card at the solicitation of theheretoforementioned Company Salesman Christopher.The Company in its brief seeks a finding that Christopherrepresented to Lehnen at the time he was solicited "that amajority wereall signingup" and presumably seeks an asyet unrequested ultimate finding that Lehnen signed up asa result of this representation, and that the representationis false. Since as shown above, a majority of the unit hadsigned up by October 2, it is obvious that Christopher'srepresentation was not false. But even aside from this, thequoted representation is taken out of context fromLehnen's full but brief testimony and is wholly misleadingbecause when read in context it is evident that therepresentation did not play the slightest part in causingLehnen to sign his card. The record shows that whenLehnen was asked by the Respondent Employer's counselif there had been "any conversation with Christopher atthe time he [Christopher] asked you to sign the card."Lehnen replied that there had "In a small way," but thatthe "sum and substance of it" was that he had been asked"whether I was friendly towards union, . . ." and that hisreply had been that "I was." Not satisfied with this andseeking an elaboration, counsel for the Company inquired"Was there any reference in this conversation betweenyou and Christopher on the occasion of your signing thecard as to how many employees had already signed up?"Lehnen replied: "Well, I wasn't interested in how many... but it was stated that the majority are all signing up."The Trial Examiner finds and concludes that Lehnenfreely designated the Unions named in his card45 as hisagents for collective bargaining with the Company.LowellWillens, a full-time employee of another firm,hasbeen a part-time salesman of the RespondentEmployer since May 1964. At thetimehere pertinent heworked at Store 2 along with full-time salesmen Staffaroni,Gildner, Walters, and Rosinski who solicited and receivedhis authorizatiocard on September 19, 1964, here inevidenceasGeneralCounsel'sExhibit 11(w).TheCompany seek a finding that Willens "was informed bythe solicitors that everyonewas signinga card."46 At thehearing Willens testified as a witness for the Company.From Willens' testimony it is established that he was toldby his aforementioned colleagues at the time they solicitedhis card "that everybodyin the storewas joining or signinga card." [Emphasis supplied.] As shown in an earlier partof this Decision, 11 persons were employed at Store 2 atthe times here pertinent. One of these persons was JerryConn, the furniture manager of the store who has beenfound above to be a statutory supervisor. Excluding Conn,Store 2 had 10 nonsupervisory employees; 8 of these weresalesmen,2 were office workers (of which one is parttime), and 1 was a janitress. The record shows that six ofthe sevensalesmen,not counting Willens, in Store 2, hadsigned cards47 prior to September 19 when Willens signedcontendsthatthis dual designationinvalidates the card Thecontention will be considered below45 The Company contention that the Lehnen card is invalidbecause of the dual designations therein of both Local No. 444and the Teamsters Union will be considered below.96 This is the sole finding requested by the Company fromWillens' testimony41 The six salesmen who signed cards and the dates on whichtheysignedareasfollows:(1) Gildner,September 15;(2) Staffaroni,September 15,(3)Walters,September 16;(4) Rosinski, September 16; (5) Christopher, September 16; and(6) Ramsay, September 16. The salesman who did not sign a cardwas Rupert who was laid off on October 3 122DECISIONSOF NATIONALLABOR RELATIONS BOARDhis card; the exception was a salesman who was laid off onOctober 3 and he never signed a card. Of the two officeworkers, one signed a card on October 8 and the othernever did .4' The janitress signed a card on October 14.From these evidentiary facts, it is found and concludedthat the representation made to Willens by his fourcolleagues at the time they solicited his card "thateverybodyin the storewas joining or signing a card"49 wassubstantiallytrueandcorrectandnotafalserepresentation.[Emphasis supplied.]The Examinerfurther finds and concludes that Willens freely designatedthe Union as his agent for collective bargaining with theUnion.The above concludes the consideration of eightauthorizationcardschallengedby the RespondentEmployer on the ground that they were secured by falserepresentations.The validity of the remaining card, that of KatherineBraunreiter, is challenged by the Company on the groundthat it was obtained by coercion.Kathryn Braunreiter worked as an office employee forthe Company at its Store 2 at all times here pertinent, heremployment having commenced on August 24, 1964. Shewas no longer in the Company's employment at the time ofthe hearing herein. She signed an authorization card onOctober 8, 1964, in evidence as General Counsel's-Exhibit 11(b).Without calling her as a witness, theCompany offered in evidence her unsworn statementdated October 10, 1964, as a basis for a proposed finding"that at the time she was solicited on October 2, she wastold that if she did not join the Union they would get herhusband in trouble with his union and that on October 8she was informed by [Union Agent] Romeo that she wouldeither have to join the Union then or next week." Thestatement does not identify the persons who made theseremarks to Braunreiter. As the statement was not madeunder oath and as Mrs. Braunreiter was not called as awitness and not made available for cross-examination onthe statement, an objection to the statement on the groundof hearsay was sustained. The statement has been madepart of the record herein as Respondent's RejectedExhibit 22.The Examiner finds that the RespondentEmployer presented no legally acceptable evidence toshow that Braunreiter did not freely designate the Unionon her card as her collective-bargaining agent with theCompany and further finds on the evidence of record thatBraunreiter freely designated the Union for this purpose.7.Issuesraised bydual unioncardauthorizationsAsheretoforeshown, the recordcontains2145 The twooffice workers were Elaine Blaubach,a full-timeemployee, who did not sign a card,and Kathryn M. Braunreiter, apart-time employee,who signed a card on October 849 FromWdlens' entire testimony,the Examiner finds that thesolicitorswhen theymade the representation considered abovewere referring only to salesmen in Store 2 and not tothe officehelp and the janitress.50 This number is exclusive of the cards of William Gildner andFrank Kempski who left the Company's employment prior to anyof the critical dates here involved and have therefore beenomitted from consideration herein in the determination of theUnion's majority.51The precise language of these dual designation cards is asfollows-authorization cards .50 All of these, except three, designateLocalNo. 444 as the exclusive collective-bargainingrepresentative. The three exceptions designate both LocalNo. 444 and the Teamsters Union as dual bargainingrepresentatives.51 The three exceptions involve the cardsof Clement Lehnen, Arlene Locke, and Kathleen Steiner,all of which are dated October 2.The Company contends that the Union conducted twoseparate card-signing campaigns;that the first of thesetook place in a roughly 2-week periodpriortoOctober 2,1964, in which the solicitations were for the designation ofLocalNo. 444 as theexclusiveagentforcollectivebargainingwith the Company; and that the secondcampaigntook place on or about October 2 in which thesolicitationswere in behalf of both Local No. 444 and theTeamsters Union asdual bargaining agents.Based onthese factual premises, the Companyarguesthat thesecond round of cards had the effect of revoking andnullifying the first round of singleunion(Local No. 444)designation cards, signed prior to October 2, consisting of14 such alleged cards, which it contends destroyed theunion majority. Following through, the Company takes thelegal position"thatan authorizationto two unions for jointrepresentation ...." does not constitute "an authorizationforoneof the twounionsforexclusiverepresentation,"although counsel for the Company acknowledges that hehas been unable to find any cases on this point. [Emphasisas inCompany's brief.]Based on this premise, theCompany contends not only that the three dual cards hereinquestion should be thrown out for vote countingpurposes, but also that the 14 union cards here inevidence, allegedly signed prior to October 2, should alsobe thrown out on the ground that they have beensupplantedand revoked by the subsequent dualdesignationcards, although the latterare not inevidence.If this argumentand itsfactual premisesare sustained, itwould have the effect of destroyingthe unionmajorityfound above.The Respondent Employer's factual premises are basedon the testimony of Union Agent Romeo as developedchiefly undercross-examination.It is established fromRomeo's testimony that there were two card-signingcampaigns;that the firstcampaignwhich commencedsome2weeks prior to October 2, 1964, involved thesolicitation of cards which designated Local No. 444 astheexclusive bargaining agentfor collectivebargaining withthe Company and resulted in the receipt of a substantialnumber of such executedauthorizationcards; thatthereafter Local No. 444 and the Teamsters Union decidedAUTHORIZATION REPRESENTATIONIhereby authorize RETAIL STORE EMPLOYEES UNIONLOCAL "444,affihated with the RetailClerksInternationalAssociation,AFL-CIO,and TEAMSTERS, CHAUFFEURS ANDHELPERS "GENERAL"LOCAL "200,affiliatedwith theInternationalBrotherhood of Teamsters,Chauffeurs andHelpers of America, jointly,to represent me for the purposesof collective bargaining and to commence negotiations withmy employer with respect to my rates of pay, hours of workand other employment termsDateSignatureEmployerAddress HENRY COLDER COMPANY123to work togetherin organizingthe Company; that pursuantto this decision, Local No. 444 started a second card-signing campaignon or about October 2 in which it soughtfrom unit members new cardsnamingboth Local No. 444and the Teamsters Unionas dual bargaining agents; andthatshortlyafterstarting this second card-signingcampaign, Local No. 444 withdrew from it at the directionof itsInternationaland thereafter resumed its original roleof organizing the Company in behalf of members of theunitsolely on its own efforts.The record is not clear as to the precise number of dualauthorization cards obtained by Local No. 444, other thanthe three in evidence, during its briefcampaignto securesuch cards. The testimony of Union Agent Romeo on thisis conflicting. In his directexamination,Romeo testifiedthat he obtained dual cards from all of the alleged 14 unitmembers52 who had prior to October 2 signed union (LocalNo. 444) authorization cards, but on cross-examination hestated that only "a few more" had signed the dual cards,other than the three here in evidence.53 It is inferred andfound that the "few more" dual cards Romeo hadreference to were those obtained from some of themembers of the unit who had previouslysigned unionauthorization cards.In the resolution of this conflict, it should be first notedthat there is a certainamountof absolute error and somespeculative error in theassumptionset forth above fromRespondent's brief that the Union obtained 14 countableauthorization cards bearing datespriorto the "on orabout"October 2 start of the dual card designationcampaign. This is in part due to the fact that the count of14 includes the undated card of Dale Hahn which theaforementioned testimony of Hahn establishes wasactuallysignedonOctober 7.FurthermoreHahn'stestimony shows that he never signed a dual card at anytime.There is further error in that the count of 14 alsoincludes the card of Kazmierczak dated August 21 whichall partiesagree is anerroneous date, as was found above.Kazmierczak did not appearas a witnessat the hearingand there is no evidence of record as to the precise date ofsigningto be ascribed to his card, except thatit is certain itwas signed on or before October 7 because the card bearstheBoard's date stamp receipt as of that date. AsKazmierczakwas only a part-time salesman whoseemployment with the Company started only about 2months before the union campaign started and as he wasnot mentioned by any of thewitnessesas an early or activeparticipant in the union drive for organizing the Company,itisjustas likely that he signedhissingle uniondesignation card after October 2 as before. Since theactual date of the execution of his card is speculative, itshould not be included in the aforementioned count of 14singleunion designationcards signed prior to thebeginningof the campaign for dual uniondesignationcards.Adjustments for the cards of Hahn andKazmierczak reduce the number of Local No. 444authorization cards in the hands of Local No. 444 prior tothe start of its campaign for dual cards to 12.A further reduction of the figure 12 to 1154 is requiredfor the union authorization card of Barbara Nimz datedOctober 1, as her testimony shows, and the Examiner hasso found, that her card in evidence as General Counsel'sExhibit 11(o) was signed subsequent to her earlier dualdesignation card.Eight out of the above-mentioned 11 card signers whosigned authorization cardsrunningto the Union prior tothe start of the dual card-signing campaign testified at thehearing.55 Only one of those, lames Staffaroni, testifiedthat he had signed a dual card (not here in evidence)subsequent to the execution of his authorization card toLocal No. 444 here in evidence as General Counsel'sExhibit 11(r). On the other hand, Donald Laing, anotherwitness, who signed a union card on September 16, deniedthat he had ever at any time signed a dual authorizationcard. The remaining nine witnesses appear to have beensilent on the question of whether they had also signedsubsequent dual cards, although the Company had theopportunity to make inquiries along this line.The Trial Examiner now returns to the aforementionedconflict in Union Agent Romeo's testimony, in which,under direct examination, he stated that "all" of theemployees who had signed cards running to the Unionprior to October 2 also subsequently signed new dualcards, and in which under cross-examination, he said thatonly "a few" of such original single union card signers hadsigned subsequent dual cards. On the basis of theevidentiary facts found above,it isfound and concludedthat only a few of the 11 single union (Local No. 444) cardsigners who had signed such cards prior to October 2subsequently signed dual authorization cards. It is furtherfound that these few, except for Staffaroni, have not beenidentified.The Trial Examiner rules that the burden ofgoing forward to prove the precise number and identity ofthese "few" dual card-signing employees was on theRespondent Employer as part of its defense and that itfailed to meet that burden.However, even if acceptance is given to the Company'sthesis that all of the alleged 14 employees who signedunion cards prior to October 2, also signed subsequentdualunionauthorizationcards,thecircumstantialevidence of record indicates that the dual cards wereintended by their signers to be both joint and severalauthorizations.One of these indications is the conclusion drawn fromthe entire record that the real purpose of the dual cardcampaign was not to obtain a joint or combined contractfor patently different categories of employees, but tocompel the earliest possible recognition of both Unions bytheCompany through the application of maximumeconomic pressure. The record shows that the Companycould and did cope with a strike from members of the unithere involved, chiefly salesmen, but was much morecircumspect about having to cope with a combined strikeof its salesmen and truckdrivers, as appears from the factthat the Company within 4 days after the start of thesecond strike offered to recognize and bargain with theTeamsters Union and shortly thereafter entered into aformal contract with that Union.52 The Companycontends that 14 members of the unit,identified by the Company in its brief by name, hadsigned union(Local No. 444) authorization cardspriorto October 2, 1964 Thefindings below showa lesser number55 The findings in this sentence are derived from testimony setforthon pages 372-373 and 393 of the official report ofproceedings herein84 These 11include Christopher,Dieffenbach,Frank,Laing,Mikolajewski, Ramsay, Rosinski, Staffaroni, Walters, Weber,and Willens.55 The eight who testified are Dieffenbach,Laing, Ramsay,Rosinski, Staffaroni, Walters, Weber, and Willens. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother indication that the dual authorization cardswere intended to be joint and several authorizations underwhich each Union was to carry its own burden ofresponsibility is that all of the solicitations for the dualcards among employees of the unit were made by unitmembers and business agents of Local No. 444 and not bymembers of the Teamsters Union.Finally the record of postevents after the execution ofthe dual union cards here under consideration shows thatthe employees who were asked to sign dual authorizationcards understood, expected, and took it for granted, notwithstanding their execution of such dual cards, that theday-to-day representation would be by Local No. 444. Thisis evident from two documents executedafterthe briefcampaign for the dual cards had ended, by employees ofthe unit here involved, including also individuals foundabove to be statutory supervisors.The first of these documents (Respondent's Exhibit 3(b))is a formal agreement signed between October 20 and 22,by 2056 members of the heretofore found 29 employee-unit,toform the Respondent Union (Colder CompanyEmployeesAssociation)"tobetternegotiatewithmanagement of the Henry Colder Co., in all problemspertaining to our welfare, working conditions andbenefits." Included among the signatures on the documentare those of Lehnen, Locke, and Steiner whose prior dualauthorization are here under consideration. The documentthen declares that, "This agreement supersedes anyorganization,documentorinstrumenttowhichindividually or as a group, we might have recognized ..."on prior dates. Testimony of record shows that the primaryaim and purpose of the Respondent Union was to displaceLocal No. 444. The document in the light of this testimonyestablishes a clear intention by all Local No. 444 memberswho signed the document to withdraw their authorizationsfrom Local No. 444 and to substitute the RespondentUnion for Local No. 444 as their authorized agent forcollective bargaining with the Company. This is thus aclear retroactive recognition, close to the event, by thedual card signers that insigningthe dual cards they hadreally intended to designate Local No. 444, and not theTeamsters Union, to represent them in the day-to-daynegotiations with the Company.The second document (Respondent's Exhibit 6) bearingon the issue here under consideration was one executed onApril 16, 1965, just a few days before the hearing hereinopened, by a fewer number of employees in the unit thanhad signed the above-described document running in favorof the Respondent Union. Lehnen and Steiner who hadpreviously signed dual authorization cards were among thesigners of this latter document. The document itself showsthat its express purpose was to withdraw on the part of itssigners all previous "support to any and all unions wishingto representus inany fashion." As the Teamsters Unionhad already signed a contract with the Company inJanuary and the Respondent Union had been inactive forsome little time, the Examiner finds that this seconddocument was aimed solely at disassociating the signersthereof from Local No. 444. This is another retroactiverecognition by the dual cardsignersthat in signing thedual cards running to both Local No. 444 and the56 This figure excludes three employees,Frank Meyer, JerryConn, and HowardStengel, heretoforefound to be statutorysupervisors,and a truckdriver or helper, Richard Papp,whom thedocument acknowledges was not eligible for membership in theAssociation.Teamsters Union, they had really intended to designateLocal No. 444, and not the Teamsters Union, to representthem in the day-to-day negotiations with the Company.In conclusion, the Trial Examiner finds and concludesthat such dual authorization cards as may have beensigned by employees of the involved unit constituted jointand several authorizations and had no effect in reducingthe heretofore found majority card count in favor of LocalNo. 444.D. Section 8(aXl) IssuesThe consolidated complaint herein charges theRespondent Employer with the commission of unfair laborpractices in violation of Section 8(a)(1) of the Act. Theunfair labor practices so charged include interrogations ofemployees, invitations to employees to deal directly withmanagement,promises of benefits, and threats toemployees, all for the purpose of discouraging employeesfrom becoming members of or giving assistance to LocalNo. 444.The record showsnumerousinstances of such unfairlabor practicesstartingwith October 6 and continuing toat least November 23, 1964. This was the period in whichLocal No. 444 was actively engaged in seeking recognitionand a contract from the Respondent Employer. This wasalso the period in which the Union conducted its firststrike which started on October 7 and ended October 9,and engaged in its second strike which started onOctober 22 and ended on December 4. It was also theperiod in which the now quiescent Respondent UnionColder Company Employees Association was set up as acompetitive labor organization to Local No. 444 byCompany Salesman Frank Meyer, found above to be astatutory supervisor. It was also the period in which theCompany settled its differences with the Teamsters Unionby its offer of October 26 to recognize and bargain with theTeamsters and its subsequent contract with that Uniondated December 7, 1964. This had the effect of strippingLocal No. 444 of a powerful ally.Theprincipalcompanyparticipantsintheaforementioned unfair labor practices, more specificallydescribed below, were Henry Felker and Harry Felker,presidentand general manager of the RespondentEmployer, respectively. Other company participants wereWalter Felker, brother of Henry Felker and manager ofStore 2; Dorothy Galow, officemanagerand bookkeeperfor the Company; Wayne Raufman, manager of Store 3;Jerry Conn, manager of Store 2's furniture department;and Frank Meyer, companysalesmanand organizer of theRespondent Union.The specific unfair labor practices hereinafterdescribed are established by the testimony of companyemployees during the period here involved, principally byNorman Walters, a salesman who was one of the mostactive and articulate of the spokesmen for the Union anditsmost persistent advocate. He is no longer in theemployment of the Company.57 The Company hasintroduced little or no credible evidence to controvert thetestimony of these employee witnesses.In conflicts of testimony between Company PresidentHenry Felker and former employee Norman Walters, the5'Walters was laid off by the Company on January 14, 1964.One of the complaints in this consolidated proceeding chargesthatWalters was discnmmatorily laid off because of his unionactivities in violation of Section 8(a)(3) of the Act. Considerationwill be given to this issue in a later portion of this Decision. HENRY COLDER COMPANYExaminer credits Walters' testimony over that of Felker asWalters responded to all questions, whether on direct oroncross-examination,withobviouscandorandforthrightness,whereasFelker's testimony generallylacked candor, both in content and by demeanor, andappeared to be deliberately forgetful, evasive, andunresponsive to questions on cross-examination whichtouched on areas sensitive to theissues inthe case.58Similarly in conflicts of testimony between Harry FelkerandWalter Felker and that of other witnesses theExaminer credits the testimony of such other witnesses forthe same reasons.As heretofore noted, the Union began its organizationalcampaignon September 15, 1964. It is found that theRespondent Employer gained knowledge of this unionactivity no later than October 3 as revealed to Walters by atelephone conversation he overheard on that date. Thefirst strike against the Company opened on October 7.The evidentiary findings relating to the Section 8(a)(1)unfair labor practices are as follows.1.Interrogations-bypassing of the UnionOn October 6, the day before the first strike began,Company President Henry Felker directed Walters tomeet with him that noon at a restaurant to discuss withhim what he described as "a customary six monthsprogress report" onWalters' employment with theCompany. At the time of the interview Walters had beenwith the Company scarcely more than 4 months. At theinterview Henry Felker told Walters that he was generallysatisfied with his progress, but also interrogated Waltersabout his "gripes and complaints" against the Company.Walters stated that his chief complaint against theCompany was what he considered the inadequatecommissions paid salesmen. The Examiner finds that theso-called"customarysixmonthsprogressreportinterview" was a pretext for interrogating Walters as to thecauses for union activities at the company stores.Later in the same day, at or about 8:30 p.m., HenryFelker's brother,Walter,managerof Store 2, whereNorman Walters worked, also interrogated Walters aboutwhat he did not like about the Company. In the course ofthe conversation between the two men, Walter Felkeracknowledged when pressed by Walters that he was reallyinquiring or "talking about the Union." Walter Felkerexpressed the conviction that he could not see "having theunion amongsalesmenas we were professional men." Healso expressed the belief that "the differences we [thesalesmen] had [with the Company] could be ironed out."A little later in the same evening of October 6 there wasa four-way conversation at Store 2 between its said storemanager,WalterFelker,and the store's furnituredepartment manager, Jerry Conn, on the one hand, andNorman Walters and Ralph Rosinski, another of thestore's salesmen,on the other hand. Felker asked Waltersand Rosinski what their "gripes"were.Walters repliedthat the "gripes" were about compensation and reminded5e In this credibility evaluation of Walters'testimony, theExaminer has taken into considerationevidencetending to showthat Walters has allegedly issued bad checks and was terminatedfrom a more recent employment as a salesman by anotheremployer for failure toturn inthe proceeds of a cash sale TheExaminer is nevertheless persuaded by Walters' demeanor,obvious candor,and consistency of testimony,both interiorly andexteriorly with that of other witnesses,that his testimony not only125Felker that it was "thesamething that we'vebeen goingover for the last 6 or 8 weeks of my employment." Felkeranswered "these things could be ironed out," if thesalesmen were"patient."Conn then directly askedWalters and Rosinski if they were members of the Unionto which they both replied in the affirmative. Cf.BeneventoSand & Gravel Co.,131NLRB 358, remanded onjurisdictionalissue297 F.2d 873 (C.A. 1, 1961).On October 7 the company officemanager,DorothyGalow, questioned office worker Barbara Buday, nowMrs. Dressler, as to whether she hadsigned a union card;tookawrittenstatementfromher (Respondent'sExhibit 5(a) and (b)) concerning the solicitations she hadreceived to join the Union;59 and took from hersome blankunioncards she had been asked to distribute among theofficeworkers.Buday's 'testimony shows that Galowrequiredallgirlsworking in the office under hersupervisionto prepareand sign similarstatements whichshe submitted to Henry and Harry Felker, the chiefcompany officers.On October 7 WayneRaufman, managerof Store 3,questioned Helene Barwich, a full-time saleswoman in thestore,whether she and two othersalesmen had signedunioncards.She replied that she had, but had noknowledge as to whether the other two salesmen hadsigned cards.On October 7, the first day of the first strike, HenryFelker addressed the picket line in front of Store 2 andsaid he "wanted to know what our [the strikers'] problemswere, what was wrong?" Norman Walters from the picketline replied that "itwasthe same thing it always hasbeen." Felker responded "forget about the Union. Let's sitdown ... these things can be ironed out."Similarly later in the day of October 7, Walter Felkeraddressed the picket line with the inquiry, "Don't youthinkwe could get together and settle this thing?"Staffaroni, one of the picketingsalesmen,replied "No, ithas gone too far for that," thereby indicating that thesettlement of the differences between the unit and theCompany was now a matter fornegotiationbetween theUnion and the Company.On October 9, company salesmen Walters, Christopher,and Rosinski left the picket line at Store 2 to call for theirpay checks at Store 1 where Henry Felker met them and inthe course of his conversation with them "again went intothefactofwhat our gripes were, what was wedemanding."On October 12 Norman Walters again hadan encounterwith Walter Felker on the picket line in front of Store 2 inwhich Felker told him, "Why don't you forget about theunion.We'll sit down together and we'll ironthis thingout."On October 12, Raufman,managerof Store 3, askedsaleslady Barwich if she had been "forcedinto signing thecard for the Union." She replied that she had not been.Raufman,later in thesameweek referring to theunsuccessful first strike, said to Mrs. Barwich, "Well,Helene, now that you are back at work, what have youon the issues here beingconsidered but onall issues of thepleadingson which he testified, merits credibility.54 Despite the company contention that Buday signed herunion cardunder pressure,Buday's own written statement to theCompany (Resp Exh 5(a) and (b)) shows that she signed the cardof her own free will See III, C, 6, above, for detailed findings ofthe circumstancesunder which Buday signed her union card 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccomplished? You have lost money, you have wasted alot of time, what can't we do for you that the Union can dofor you?"On or about October 13, Jerry Conn, furnituredepartmentmanageratStore 2, engagedsalesmanStaffaroni in a conversation during the course of whichConn told Staffaroni "it hurt himto see[Staffaroni] outthere [the reference here is to the picket line of the weekbefore]" and "that he was sure that we could get togetherand gotomanagement and airour gripes and geteverything taken care of, ironed out." Cf. J.H. Rutter-RexManufacturing Company, Inc.,115 NLRB 388, 389, enfd.245 F.2d 594 (C.A. 5, 1957).On October 15, Company Supervisor Frank Meyer,organizer of the Respondent Union,ata group salesmeetingtold salesman Norman Walters that the companyemployees "had legitimate rights and complaints ... andshould all band together and go to the Felkers and try tostraighten it out that way, rather than to have a union."On October 15 Henry Felker in the course of aconversationwithsalesmanStaffaronistatedthathospitalizationinsuranceand profit-sharingplans "hadbeen in the mill for along time" andthat he felt certainthat management "could get together" with the employeesand "iron everything out."In the latter part of October Henry Felker spent some 3hours after business hours at one of the storesdiscussingwithsalesmanChristopher the terms of employment overwhich the employees were at odds with the Company,usingthe various provisions of a form union contract as aguideline for such discussion. The principal discussionrelated to the demandof salesmenfor a straight 6-percentcommissionon allsalesin place of the then-prevailingsliding scaleof commissions, but the discussion resultedin noindication that the Company would go along with thisdemand except that Felker said that, "If we got into thefurnituremore, possibly we could work it out." Withrespect to the demand for hospitalizationinsurance,Felker said, "Well, it looks like it's in the cards." Othermatters discussed were holidays, guaranteedminimumpay forcommission salesmen,and the Company'srequirement thatsalesmen uncratefurniturewithoutcompensation.The above-related incidents indicate a bypassing of theUnion in order to discourage employees from givingassistancetotheUnion.Cf.Houston SheetMetalContractors Association,147 NLRB 774, 777.On November 23 during the course of the second strikeHenry Felker requested Salesman Christopher, one of thestriking employees,to arrange a meetingwith some of thestrikingemployees to discuss with them "the benefits ofwhat a union would do for me."60 The meeting took placeat a tavern. The brothers Henry and Harry Felker werepresentfortheCompanyand salesmenWalters,Christopher, Rosinski, and (Mrs.) Barwich were presentfor the employees. The meeting was unfruitful as Henryannounced at its inception that "I justcan't talk" and thathe was "just here to listen." After the employees hadoutlined their grievances and demands, Henry Felker saidto them, "If you had any problems at all ... I am sure youcould have come up to me and talked it over and we couldhave straightened it out without having any outsider onthis."Houston Sheet Metal Contractors, supra.Towards the end of November General Manager HarryFelker encountered salesmen Walters and Rosinski on thepicket line outside of Store 1 and acknowledged that theyhad "legitimate beefs," but told them "that if we'd forgetabout everything, the union, we would go back, and sitdown, and we could iron out the difficulties we had. 1161The Examiner finds and concludes that all of the above-described incidents,beginningwithHenry Felker'sluncheon meeting of October 6 with Norman Walters tosupposedly go over with him "the customary six monthsprogress report" on Walters' then 4 months' employmentwith the Company, together with the promises of benefitsshown below, were part of a master plan by the Companyto interfere with employee rights guaranteed under Sec-tion 7 of the Act.2.Promises of benefitsOn October 6 at or about 7 p.m.62 Walter Felker offeredNorman Walters the newly created positionof assistantmanagerof the furniture department at Store 2 whereWalters was employed, with salary of $25 per week inaddition to the commissions he was being paidon sales.This promotion offer was made in the presence of JerryConn,managerof the store's furniture department, whoofferedWalters his congratulations. When asked for hisdecision on the offer, Walters said he would have to talk itover with his wife. The offer was made 3 days after theCompany gained its first knowledge of union activitiesamong itsemployees. Nothing came of the offer as the firststrike against the Company commenced the next day andWalters was one of the strikers who walked the picket line.About 30 minutes after Walter Felker made hispromotion offer to Norman Walters, he had a talk withSalesman Ralph Rosinski who also worked in Store 2.Felker informed Rosinski of the offer that had been justmade to Walters and similarly offered Rosinski apromotion to the newly created job ofassistantmanager ofthemajor appliance department in the store, withadditional compensation of $25 a week to compensate himforhisnew duties.Rosinskideclined immediateacceptance of the promotion until he had a chance to talkitover with his wife. As in Walters' case, nothing came of60 There isa conflictof testimony in the record as to who madethe request for the meeting.Henry Felker testified that themeeting was arranged at the request of the stoking employees.Norman Walters, on the other hand,testified,based uponinformation received at the time from his colleagueChristopher,thatHenry Felker had askedChristopherto arrange for themeeting, stating during the course of this requestthat "you guysare so busy hitting meover the headwith this union deal thatnobodyhas taken time to try to sell me on the benefits or what aunion woulddo for me."For the reasons heretofore stated, theExaminer credits Walters' testimonyover Felker's testimony as towho madethe request that a meeting be arranged and creditsWalters' recollectionofwhat Felkersaid to Christopher asreported in this footnote when he called to request the meetingSalesladyBarwich corroboratedWalters' testimony that themeeting was called at the request of Henry Felker Christopherdid not testify at the hearing81This finding is based on the testimony of Norman Walters;Harry Felker denied not only that he made the remarks attributedtohim above but also that he had any encounter at all withWalters and Rosinski as shown in the finding.For the reasonsheretofore stated at the beginning of this section of the Decision,the Examiner credits Walters' testimony over Harry Felker'sdenial82 This followed the luncheon meeting that same day ofPresident Henry Felker with Walters to purportedly review withhim the Company's "customary six months progress report" onWalters' employment with the Company. HENRY COLDER COMPANYthe offer because there was a strike the next day in whichRosinski joined Walters and other employees on the picketline.On October 7 Frank Meyer, the aforementionedsupervisor of part-time salesmen in Store 2 and shortlythereafter the organizer of the now quiescent RespondentUnion, approached President Henry Felker and inquiredwhat the prospects were for better compensation, a"draw" against future commissions, and other employeefringe benefits without the intercession of "an organization[union] of any type" as he "was weighing the pros andcons of ... whether I should join this union [LocalNo. 444] ...." Felker said that he "was so confused andso bewildered by the events" that he didn't know andwould have to consult counsel about it, but neverthelesssaid there would be future raises in commissions and thatthe Company would give consideration in the future to ahospitalization insurance plan63 in which there would beparticipation in the costs by both the Employer and theemployees.Within a day or so after the start of the October 7 strike,Henry Felker asked Company Salesman Donald Laing tomeet with him for lunch at a restaurant. Laing had signeda union card on September 16, but did not participate inthe strike. Although Laing was one of the Company'soldest salesmen in length of service, he worked for theCompany, like all of its other salesmen, on a straightcommission-plus-bonus basis. At the luncheon, HenryFelker announced to Laing that starting immediately hewould receive $25 a week in addition to his earnings oncommissions in recognition for his long services for theCompany.64 When the extra pay was not forthcoming aspromised, Laing complained to General Manager HarryFelker who said he would check into the matter. A monthafter the initial promise was made, Laing received a checkfor $50, although $100 was due at that time for the extracompensationpromisedbyHenryFelker.Laingdemanded an explanation for this from Harry Felker.Harry's explanation was that "we will have to be a littlecareful because they65 might want to check our books."Shortly thereafter on November 10 Laing saw HenryFelker. In the course of the conversation between the twomen, Henry Felker changed his original proposal to pay63 A subsequent finding will show that the Company adopted ahospitalizationplan some 3 months later in January 1965,effective February 1, 19656" The record shows that Laing started his employment withthe Company on April 17, 1962. The salesman with the longestservice with the Company was James Christopher who startedworking for the Company on November 11, 1958 Christopher,unlike Laing, participated in the October 7-9 strike65 There is no explanation as to who the "they" are;presumably this could have been a reference to the Union and itsinterest in finding any conduct which might indicate a companyintention to discourage membership in or assistance to the Union.66 This was in connection with the second strike which startedon October 22 and ended December 467 At the hearing Laing was initially called to testify as aGovernment witness by General Counsel but when it developedthat he was hostile,authority was granted to General Counsel tocross-examine the witness who with reluctance related facts asset forth in a prior affidavit he had given General Counsel onNovember 13, 1964, whichwas within3 days after Henry Felker'sabove-described interview with Laing in which he changed theterms of his original offer to pay Laing an extra $25 per weekWhen company counsel took over Laing for examination, heattempted to adduce testimony from Laing to show that the $50 he127Laing an additional $25 a week solely in recognition for hislong service, by requiring Laing "for about two hours aday" to do "some extra work around the store likeemptying baskets and so forth, and this would more or lesstake care of that $25 extra a week." This made Laing soangry that when he went out to "lunch that day, I stayedout on strike." 66 Notwithstanding the promise of the extracompensation of $25 per week, Laing received no suchfurther compensation other than the $50 check.67On October 15, 1964, the aforementioned Frank Meyer,later the organizer of the now quiescent Respondent Unionat a sales meeting held at a tavern spoke disparagingly tosalesman Rosinski about the Union and indicated thatan independent union could better set the "goals" of"professional sales people." He said that he had met withHenry Felker to discuss with him the problems of the salespersonnel and had received assurances from Felker thanan increase in commissions and hospitalization insurance"were two of the benefits that were definitely in theoffing."6ROn January 1, 1965, the Company issued a bulletin to itssales force in which it announced plans for "medicalprotection, income protection and profit sharing." In afollow-up sales meeting held at or about the time thebulletinwasdistributed,HenryFelkerpromisedhospitalization insurance and commission and bonusincreases.3.ThreatOn October 15, the aforementioned Frank Meyer,supervisor of part-time salesmenat Store 1, at a tavernjust priorto a sales meeting atthe tavern and in thepresence of a number of salesmen voiced criticism of theolder salesmen who had participated in the October 7-9strikeagainst theCompany andannounced, "I'llpersonally see that none of these guys ever get a job sellingappliances or furniture in the city of Milwaukeeagain."ConclusionOn the basis of the above evidentiary findings, the TrialExaminer finds and concludes that the RespondentEmployer has violated the unfair labor practiceshad received from the Company was not extra pay but anadvance Laing testified that "It could have been that " Thequestions put to Laing by the Employer's counsel, now obviouslya company witness, were leading and suggestive of the answersdesired.The Examiner assigns no weight to such testimony.Laing's affidavit of November 13, 1964, wasoriginally received inevidence as General Counsel's Exhibit 18, but later its receipt inevidence was revoked and the document was remarked and is inthe record as General Counsel's Rejected Exhibit 3 The reasonfor this action was that all the facts that counsel for GeneralCounsel wanted in the record from the affidavit were developedby testimony from the witness All other matter in the affidavitwas hearsay and therefore excludable Counsel for GeneralCounsel, although given the opportunity to adduce throughtestimonysuch othermatter, declined.ss The record shows, and the Company concedes on brief, thatit increased commissions effectiveJanuary 11,1965, and put ahospitalization program into effect on February 1, 1965 TheCompany also concedes on brief that"Respondent around themiddle of November [1964]inaugurateda system wherebysalesmen would be paid$2 per hour for uncrating and movingfurniture and appliances around the store."One of the grievancesof the salesmen against the Company was that they were requiredto perform such duties prior to the middle of November withoutcompensation. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions of Section 8(a)(1) of the Act byengaging inunlawful interrogations of employees, by invitations toemployees to bypass the Union by dealing directly withmanagement,by promises of benefits to employees if theydrop the Union, and by threats to employeesfor engagingin union activities.E. Section 8(a)(2) IssueThe consolidated complaint in this matter also chargesthe Company with unfair labor practices in violation ofSection 8(a)(2) of the Act. The unfair labor practices socharged consist of (a) the conduct of President HenryFelker on or about October 8, 1964, in sponsoring theformation of the Respondent Union Colder CompanyEmployees Association by promising employee benefitssuchashospitalization,profit-sharing,increasedcommissions, and other benefits, and (b) the conduct ofHenry Felker and his brother Harry Felker on or aboutOctober 16 and continuing until to or about October 23 inpermitting the aforementioned Frank Meyer to conductorganizational activities on behalf of the Associationamong the employees at all three of the Company's storesduring working hours.69The aforementioned Frank Meyer has at all times beenthe sole sponsor and organizer of the Respondent Union,the Colder Company Employees Association. Meyer hasalways served the Company in supervisory capacities. Hewas at one time servicemanagerfor the Company, thenassistantmanager for Store 2, and has been supervisor ofpart-time salesmenin Store 1, at all times here pertinentas shown above. After the Union (Local No. 444) started itsorganizationcampaign among members of the heretoforedescribed unit, the Union's BusinessAgent James Romeorefrained from contacting Meyer for membership becauseof information received from unit members that Meyerwas, "one of [President] Henry Felker's boys." Later, onOctober 15, Meyer picked a quarrel with Romeo for nothaving contacted him concerning the formation of theUnion at the Company.Some 2 hours after the opening of the strike ofOctober 7, Meyer spoke with Company President HenryFelker at Store 1, as striking employees were picketingoutside, and discussed with him the benefits the Companywould grant without the intercession of an outside union.Felker assuredMeyer that the salesmen could lookforward in the future to increased commission rates andsome sort of participating hospitalization insurance plan.70Shortly thereafterMeyer proceeded to set up theRespondent Union as a competing labor organization toLocal No. 444 and became its sole membership solicitor,actingpresident, and only officer.Meyer'sfirstsolicitationformembership in theAssociation appears to have taken place on October 15 atthe noon hour. At that time he approached Barbara Nimz,a part-time office worker; told her "he couldn't see havingthis union business"; and asked her for her support of hisown Association. He also told her that the Association hadcertain objectives such as increased commission rates forsalesmen,raisesfor office workers, and Blue Crossinsurance for all employees; that he had discussed these89 As some of the factual elements involved under the issuehere under consideration were also involved in other issuestreated above, a certain amount of repetition here is unavoidable.70A preceding footnote showsthatthe Company increased itsobjectives with Henry Felker, the Company's president;and that Felker "had gonealong"with the Association'sobjectives.On the evening of that day, October 15, at a meeting ofsalespersonnel held at a tavern, Meyer expressedanimosity against the older salesmen who had participatedin the October 7-9 strike, but in a conversation with unionmember,NormanWalters,acknowledged that theemployees had "legitimate rights and complaints" whichrequired rectification, but urged that the Union bedropped and that employees should instead "all bandtogether and go to the Felkers and try to straighten it outthat way."Later that same evening (October 15) Meyer in talkingto union member Rosinski again expressed hostility to theUnion and argued that "we, as professionalsalespeople,could set our own goals ...... He told Rosinski that he hadspoken to Henry Felker about the problems of thesalesmen and that Henry "realized the problems we assales people were having but that they would be ironed outor that they were in the process of being ironed out." Inthis connection,Meyer informed Rosinski that he hadassurances from Felker that an increase in commissionrates on sales and a hospitalization insurance plan "weretwo of the benefits definitely in the offing." AlthoughMeyerdidnotmention theAssociation in theconversation, Rosinski gained the clear impression thatMeyer was advocating the organization of an independentlabor union to obtain these objectives.On the next day, October 16, Meyer requested andreceived "time off" from Henry and Harry Felker for thepurpose of soliciting membership in the Association fromthe employees. With the permission of the managers ofStores 1 and 2, Meyer spoke individually to all employeesin these stores about the advantages of an independentunionsuch as hewas organizingin the Respondent Union.Similarly with the permission of themanagerof Store 3, hespoke the next day, October 17, to most of the employeesof that store about the advantages to be obtained frommembership in the Association.On October 17 Meyer spoke to Salesmen Staffaroni andRosinski about the Association he was sponsoring and thathe had had personal assurances from Henry Felker thatthere would be an increase in commission rates and ahospitalization plan in the near future.BetweenOctober 20 and 22, Meyer received thesignaturesof23 employees," some of whom hadpreviously signed union cards, to an agreement "to forman independent organization to be known as the `ColderCo. Employees Association,' in order to better negotiatewith management of the Henry Colder Co., in all problemsarising pertaining to our welfare, working conditions, andbenefits."Theagreementalsoprovidesthatit"supersedes any organization, document or instrument"which the signers might have signed at a prior date.From the above-related incidents and the record as awhole, it is found and concluded that the Colder CompanyEmployees Association, the Respondent Union herein,owed its formation and existence to the assurances,express or implied, by the Employer, through thecommission rates and put in force a hospitalization plan shortly onFebruary 1, 19657i Included in the 23 who signed the agreement to join theAssociation were Frank Meyer, Jerry Conn, and Howard Stengel,all of whom were found to be statutory supervisors above. HENRY COLDER COMPANYAssociation'sActing President Frank Meyer, that theEmployer approved the Association and would conferbenefits on company employees, if they dropped theirunion membership and joined the Association.ConclusionThe Trial Examiner finds and concludes by reason ofthe evidentiary facts set forth above that the RespondentEmployer has unlawfully dominated and interfered withthe formation and administration of the Respondent Unionby contributing support to it by way of promises ofemployee benefits in violation of Section 8(a)(2) of the Act.F.Section 8(a)(3) IssueThe second complaint in this consolidated proceedingcharges that the Company discriminately laid off theaforementioned Salesman Norman Walters on or aboutJanuary 14, 1965, and that since that date has failed andrefused to recall Walters to his former or substantiallyequivalent position of employment.72 The answer deniesthe charge and affirmatively alleges that Walters was laidoff "for good and lawful cause." The Company's defense,as presented at the hearing and in brief, is that Walters'layoffwas made necessary because of the closing ofStore 373 which required a reduction in force.Norman Walters was hired as a salesman by theRespondent Employer on June 19, 1964. He remaineduninterruptedly in the Company's employment untilJanuary 14, 1965, except for such periods of time as he wasout on strike against the Company. During his entiretenure with the Company, he was stationed at Store 2which was under the management of Walter Felker,brother of Henry and Harry Felker, president andsecretary of the Employer, respectively.Walters wasnever employed at Store 3 which permanently closed afteronly some 6 months of operation on January 9, 1965.74The record shows that the original impetus towards theformation of the Union at the Company came from thesalesmen at Store 2. All of that store's full-time salesmen,consistingof Walters, William Gildner, James Staffaroni,James Christopher, and Ralph Rosinski, signed unionauthorization cards on either September 15 or 16, 1964.Walters made the initial contact with Local No. 444 on orabout September 15 for its assistance in organizing theCompany. All of these men were active in the strikes ofOctober 7 to 9 and October 22 to December 4, exceptGildnerwho left the Company's employment onSeptember 29 which wassome8 days before the firststrike commenced. None of the fourremainingfull-time72 Inthe interest of coherent communication, a certain amountof repetition of previous findings of fact is unavoidable here.72Originally the consolidated complaint here also charged theCompany with the discriminatory discharge as of October 3, 1964,of Salesmen James Christopher and James Staffarom, two ofWalters' aforementioned colleagues at Store No. 2, "because oftheir sympathy for, membership in and activities on behalf of theCharging Party " These men were reemployed shortly after theirdischarge and consequently the consolidated complaint wasamended poor to the hearing to delete the charge of theirdiscriminatory discharge. Walters' layoff presents the only 8(a)(3)issue inthis case74During its 6-month period of operation, Store 3 had three full-time salesmen, Helene Barwich, Ralph Mueller, and Dale HahnBarwich and Mueller had been hired when the store was openedand Hahn was transferred to the new store from one of the otherstores. In addition Store 3 had two part-time salesmen, MichaelKazmierczak and C Mikolajewski. Upon the closing of Store 3,129salesmenabandoned the Union to sign up withaforementioned Frank Meyer's Respondent Union. Out ofthose of thisoriginalgroup of five salesmen who testified,Walters was easily the mostarticulateand perhaps themost militantand insistentupon union recognition andbargaining.He soughtincreasesof commission rates paidsalesmenfrom his Supervisor Walter Felker some 6 to 8weeks prior to the commencement of the first strike.Walters was the top producer of sales at Store 275 andone of the top sales producers of all thenonsupervisorysalesmenemployed by the Company. He was informed byCompany President Henry Felker on October 6 that hehad established a good sales record in his first 4 monthswith the Company. Laterin the sameday he was offeredthe assistantmanagership of the furniture department atStore 2 by Walter Felker, with a pay increase, in thepresenceof Jerry Conn, the department's manager whoextended to Walter hiscongratulations.Walters was laid off by General Manager Harry Felkeron January 14, 1965. The Examiner credits Walters'testimony that at the time of his layoff Harry Felker toldhim that the Company was under the necessity to lay offone salesmanbecause of the closing of Store 3 and that he(Walters) had been selected for the layoff because he "wasthe youngest employee" in terms of seniority. Waltersquestioned Harry Felker as to the formula used by theCompanyin determiningseniority, as he knew thatat leastthree salesmen had been employed by the Company afterhe had commenced his employment with the Company.He particularly inquired as to whether the Companydetermined seniority on the basis of accumulated butinterrupted periods of employment as the explanation forthe fact that he (Walters) was being "bumped" in favor offormer company salesmen who had returned to theCompany's employment after Walters had been hired.Harry Felker ended the layoff interview with the remark,"That way, and our own way." The Company in its briefstatesthat, "Seniority was not the total consideration inselecting the person for layoff."Harry Felker testified that only a few days afterclosingStore 3, reports came to him from Store 2's ManagerWalterFelker thatsalesmeninthatstore76werecomplainingthat- they werenot gettingenoughsales andthatas a resultof these complaints and to remedy thesituationhe and his brothers decided to lay off onesalesman.Both Harry and Henry Felker testified that incomingto a decision as to whichsalesman toselect for thelayoff they narrowed down their choice to three men forthe selecting-out process. These were Norman Walters,Clement Lehnen, and William Gildner'77 none of whomSaleslady Barwich was offered a transfer to one of the otherstores, but declined and left the Company's employment. Theremaining salesmen, consistingof two full-time and two part-timeemployees, were transferred to other stores.75Walters' sales at Store 2 during the period July 17 toDecember 31, 1964,were$70,185His colleagues, Staffaroni,Rosinski,and Christopher,at the same store for the same periodhad sales of $58,515, $44,535, and $59,807, respectively71 There is an inference in the record that some of the salesmenformerly attached to Store 3 were transferred to Store 2,but therecord does not expressly show how many of the two full-time andtwo part-time salesmen of closed Store 3 were actuallytransferred to Store 277 It will be recalled that William Gildner quit his job with theCompany on September 29, 1964, due to a quarrel with anothersalesman and returned to the Company's employment some timein December 1964. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad ever worked in Store 3. Walters, according to thetestimony of Henry and Harry Felker, was selected for thelayoff as against Lehnen and Gildner, notwithstanding thefact that these men were hired by the Company afterWalters had gone to work for the Company; Lehnen wasselected for retention because he had had long priorexperience in the sale of furniture and the Company wasdesirous of this experience for the new line of furniture ithad added to its regular line ofappliancesand televisionsets;Gildner was selected for retention because he hadhad "off and on" employment with the Company for about2 years in which he had demonstrated his ability to sellappliances and television sets.Conclusion and DiscussionThe Trial Examiner finds and concludes that Walterswas discriminately laid off or discharged because of hisintransigent unionsympathies and activities. The recordsupports the conclusion that the reasons given by theCompany for Walters' layoff are mere pretext to cover upan intentto get rid of an employee who was more likelythan any other to renew union activities among employeesintheunitwhich the Company had successfullyfractionized and made ineffective through numerous actsfound above to bein violationof Section 8(a)(1) and (2).These 8(a)(1) and (2) violations are sufficient in themselvesto support an inference that Walters' layoff was motivatedby an intention to be rid of perhaps the most articulate andimplacableunionadvocateamongthe employees.In addition the reasons advanced by the Company, forWalters' layoff do not bear close scrutiny. From theExaminer'sobservationoftheCompany'shighlyintelligentand determined officers, it does not appear thatthey would be panickedintolaying offone salesman lessthan a week after they had closed Store 3 and transferredall itsremainingsalesmen to other stores, simply becausesalesmen atone of these stores were complaining theywerenot gettingenough prospects for sales.It is alsoapparent from the record that even if the Company hadgood reason for retaining Lehnen and Gildner but hadneed to selecta salesmanfor layoff, it selected Walters outof turn forseparationbecause one of his colleagues,Rosinski, according to the Company's own records, was anewer employee than Walters and on the basis of seniorityshould have been laid off as against Walters.78 TheCompany also had three part-time salesmenwith lesssenioritythanWalters;79therecordcontainsnoexplanation why these newer part-time salesmen wereretained and Walters,a full-time salesman,was laid off;ordinarily in reductions of force part-time employees arethe first to be laid off.Similarly the Company's alleged reasonfor retainingLehnen overWaltersbecause of Lehnen'slongerexperience in the retail furniturebusinessdoes not standscrutiny because the Company in October had offered theassistantmanagership of the furniture department atStore 2 to Walters, and not to Lehnen. Although theprimary motive for this offer to Walters, as shown above,was to divert Walters from his union advocacy, the offernevertheless indicates that the Company had confidenceinWalters' knowledge of and ability to sell furniture.Walters' commission-earningsrecord with the Companyalsocompares favorablywith that of Lehnen, ifconsideration is given to the fact that Walters lost part ofhis earning potential in the months of October, November,and December by reason of his participation in the strikesagainst the Company.It is also clear from a comparison of the commissionearningsrecords of Walters with that of Gildner for thelast 6 months of 196480 that the Company had no bona fidereason for believing that Gildner, because of his longeroverall employment with the Company, was a superiorsalesproducer, as the commissionearningsof the two menwere about the same for that period.The Company also attempted to justify Walters' layoffon the ground that he had a record of passing bad checks.The Examiner finds that thisis also apretext for Walters'layoffastheCompany was in possession of thisinformation when it offered Walters a promotion to theassistantmanagership of its furniture department atStore 2. Similarly, the Examiner rejects testimony offeredby the Company tending to show that Walters had failed toturn in the proceeds of a sale to a subsequent employer asa justification for his layoff as this post-layoff event, even iftrue, could not have played a part in Walters' layoff.In summary, the Trial Examiner finds and concludesthat the Respondent Employeris inviolation of Section8(a)(3) by reason of its discriminatory layoff of Walters forhis union activities and sympathies.G. Section 8(¢X5) IssueThe complaints herein also charge the RespondentEmployer with refusal to bargain with the Union inviolation of Section 8(a)(5) of the Act. The answer deniesthe charge.The record conclusively shows that the Companyrefused to bargain with the Unionin a letteraddressed totheUnion under date of October 19, 1964.81 TheCompany's principal defense is that its refusal to bargainwas not unlawful in that it had a good-faith doubt as to theunion majority.The factualissues astowhether the Union enjoyed amajority representation at the criticaltimeshere involvedhave been) considered and resolved heremabove underthe subheading "1. Majorityissue"which disposes ofissues such as the (1) composition of theunit, (2) the size ofthe unit, (3) the eligibility of certain individuals forinclusionin theunit,(4) the authenticity of the unionauthorization cards received in evidence, (5) card countson critical dates, (6) thequestionof whether certain cardswere obtained by fraudulentrepresentationor coercion,and (7) the effect on the majority count of a number of dualauthorization cards.Theseissueshave been resolved in priorsections infavor of the Union and adversely to the RespondentEmployer. This section of the Decision will be concernedwith thequestionof whether the Employer entertained agood-faithdoubt about the Union's claim that it18Respondent's Exhibit 1 shows that Walters started workingfor the Company on June 29 and Rosinski on August 8, 196479Respondent'sExhibit 1 shows that part-time salesmenKazmierczak, Dieffenbach, and Mikolajewski were hired onJuly 11, August 20, and August 22, 1964, respectively,as againstthe June 29, 1964, hiring date for Walters80 This requires consideration of the factthatGildner was notin the employment of the Company during all of that period andthe fact that Walters' earnings for part of the period wereadversely affected by his strike activities"iThe pertinent portions of this letter are quoted at section III,C, herein HENRY COLDER COMPANY131represented a majority of the employees in the unitbecause of the questions raised by the above-describedissues.The record shows that the Company learned of theUnion's efforts to organize the involved unit at least 3 daysin advance of the opening of the first strike on October 7.From October 6 to virtually the date of the trial, theconduct of the Company manifested not only a lack ofbona fide reasons ofits allegedgood-faith doubt as to theunion majoritystatusbut also a concerted effort and planto undermine the Union in violation of the provisions ofSection 8(a)(5).Indications of the Company's lack of bona fidereasonscommenced with its failure to accept the Union's offers ofOctober 8 and 13 for a card check which, if accepted,would have resolved practically any doubt as to the unionmajority. Further indication of the Company's lack of bonafide reasons was its long delay until October 19 inresponding to the Union's demands of October 8 and 13 forrecognition in which the Union made offers of a cardcheck. The Company's response of October 19 not onlyrefused recognition, but insistedupon anelection todetermine union majority. This is still another indication,when considered with other relevant facts of record, of anintentiontogain timewithin which to undermine theUnion.Laabs, Inc., 128NLRB 374.Thisattempt togain timewas accompanied bynumerous8(a)(1) violationsas set forth in detail above.Embraced in these violations were interrogations,promises of benefits, threats, and attempts to bypass theUnion by the Employer's offers to solve the employeeproblems without the Union.Concomitant with these 8(a)(1) violations, the Companyengaged in a violationof Section 8(a)(2) by acquiescing inand encouragingthe formation of the Respondent Union asa competing labororganizationtoLocal No. 444, withpromisesthroughtheRespondentUnion'sactingpresident82 of promises of employee benefits, such asincreased commission rates and hospitalizationinsurance.The record supports the inference that this was part of acompany plan to "divide and conquer." Once theCompany had undermined Local No. 444 through suchtactics, the Respondent Union promptly became quiescentand inactive.Part of the Company's plan to "divide and conquer" wasits recognition of the Teamsters Union. This in itself was,of course, an entirely lawful act and one wholly consonantwith the collective-bargainingprinciple, but at the sametimethe record supports the strong impression that animportantelement in the recognition of the TeamstersUnion was the desire to strip Local No. 444 of a powerfulally,so that the Company could more successfullycounteract Local No. 444.It isalso evident from the record that the Companysought to destroy the possibility of the resurrection of theUnion at its stores by the discriminatory layoff ordischarge of Norman Walters in violation of Section 8(a)(3)who more than any other employee appeared to have thepotentiality of againstartingup union activities amongemployees in the unit.The record shows that a substantial number ofemployees who had signed union authorization cardssubsequentlywithdrew these authorizations from theUnion. The Company contends that these repudiations ofthe Union are evidence in support of its claim of a good-faith doubt as to the union majoritystatus.The recordmakes it evident that this repudiation was brought aboutby the Company's numerousunfair labor practices inviolation of Section 8(a)(1), (2), and (3) of the Act. Undersuch circumstances the law is quite clear that "The unfairlabor practices of the Respondent cannot operate tochange thebargainingrepresentative previously selectedby the untrammeled will of the majority."N.L.R.B. v.Bradford Dyeing Association,310 U.S. 318, 340.83 TheEmployer's successin causingmany of its employees towithdraw the authorizations they had given the Union torepresent them in collective bargaining with the Companyconstitutes further evidence of the Company's lack of agood-faith doubt as to the union majority status.The record shows that during the course of the firststrike, 1084 of the 29 employees in the unit either picketedor did not cross the picket line, and that during the courseof the second strike, 7 of the same 29 employees eitherpicketed or did not cross the picket line. Based on thesefacts, the Company contends that, "An employer whocounts more employees working than picketing is justifiedin doubting that the union represents a majority and isentitled to have that doubt resolved by an election beforebargainingwith the union." The fact that a majority of theemployees in theunitcontinued to work throughout bothstrikes is only one factor,among many, to be considered inthe determination of the question of whether the Companyentertained a good-faith doubt as to the claimed majoritystatus of the Union. Despite the fact that a majority of theemployees in theunitcontinued to work during the strikes,the Examiner finds from other multitudinous facts ofrecord that the Company did notentertaina good-faithdoubt on any of the critical dates here involved that theUnion enjoyed a majoritystatus.The Board has held inSierra Furniture Company,123 NLRB 1198, 1199, that"The fact that certain employees crossed the picket line towork does not invalidate their cards so far as adetermination of majoritystatusis concerned." AlthoughtheSierracasedid not involvean 8(a)(5) issue, the quotedholding states a rationale that is equally applicable to theissue of a good-faith doubtas to unionmajority.The record shows that the Company shut down itsStore 3 without notice or bargaining with the Union as tothe effect of the closing on employees in theunit.GeneralCounsel contends that this in and of itself is a violation ofSection 8(a)(5) under the holding ofFibreboard PaperProducts Corp. v. N.L.R.B.,379 U.S. 203. The evidenceadduced by the Company shows that it reached thedecision to close the store in September 1964, prior to thetime the Union made its first demand upon the Companyfor recognition. As heretofore noted, the store was openedinJuly 1964, under a 6-month lease and closed onJanuary 9, 1965. Under all the circumstances of the case,the Trial Examiner is of the opinion that theinstant matterisnot appropriate for the application of theFibreboard"tThe aforementioned Frank Meyer, heretofore found to be asupervisory employee."Othercases dealing with the same issue areHextonFurniture Company,111NLRB 342;N.L R.B v. Crown CanCompany,138 F 2d 263 (C A. 8,1943),N.L.R.B v Howard-CooperCorporation,259 F.2d 558 (C.A 9, 1958);GreystoneKnitwearCorp &Donwood Ltd., 136NLRB573, enfd. 311 F.2d 794 (C A 8,1963),Derby Coal & Oil Co., Inc.,139 NLRB1485,1506; cfMedoPhoto Supply Corp v N L R B,321 U.S 678,687;Franks BrosCompany v. N.L.R.B.,321 U.S. 702, 703-705.84As reflectedin Resp. Exh. 1295-269 0-69-10 132 _DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinciple.The Examiner finds and concludes that theCompany did not commit a violation of Section 8(a)(5) and(1) solely by reason of closing Store 3 without notice orbargaining with the Union.85ConclusionIn this statusof thematter,the Trial Examiner finds andconcludes that the Respondent Union is in violation ofSection 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIn the light of all the relevant facts in the case,includingthe unlawful conduct of the Employer in violation ofSection 8(a)(1), (2), and(3), the Trial Examiner finds andconcludes that the Company did not have a good-faithdoubt at any time here pertinent as to the majority statusof the Union and that accordingly its refusal to bargainwith the Union is a violation of Section 8(a)(5) ofthe Act.Joy SilkMills, Inc.,85 NLRB 1263, enfd.185 F.2d 732(C.A.D.C.);Laabs, Inc., supra;TinleyParkDairy Co.,142 NLRB 683.H. Section 8(b)(IXA) IssueThe consolidated complaint charges the aforementionedColder Company Employees Association, the RespondentUnion herein, with the commission of unfair laborpractices in violation of Section 8(b)(1)(A) of the Act in thattheRespondentUnion has restrained and coercedemployees of the Respondent Employer in the exercise ofthe rights guaranteed by Section 7, (a) by the conduct ofthe aforementioned Frank Meyer in the month of October1964,in threatening employees with discharge and otherreprisals if they failed to join or support Respondent Unionand/or renounce their assistance to and support of theUnion and (b) by Meyer's conduct in the same month intelling employees that Respondent Employer approved theformationofRespondentUnionand in promisingemployees increased commissions,hospitalization, andprofit sharing if they gave assistance to and support toRespondent Union.The Respondent Union's answer to the charge, underthe signature of the said Frank Meyer, its acting president,is that, "This organization is without knowledge that it hascoerced or restrained the employees in the exercise oftheir Section 7 rights."As heretofore noted, Frank Meyer made an appearanceat the opening of the hearing in behalf of the RespondentUnion in which he announced that the Respondent Unionhad disbanded just prior to the hearing and would notpresent a defense to the above-described charges.The unswornstatementof Meyer that the Associationhad disbandedis notvalid proof of its disbandment. Theallegeddisbandmentwas not otherwise proved bycompetent evidence. It is accordingly found that theRespondentUnion is still in existence as a labororganization.The Association presented no defense to the charges ofthe consolidated complaint.These charges,nevertheless,have been substantially proved under findings of factmade in connection with other issues herein'86 now hereapplicable to the issue under consideration.85 It should be noted that none of the employees in Store 3 losttheir jobs by reason of the closing of the store,as they weretransferred to other storesNorman Walters' layoff, althoughclaimed by the Company to be due to a reduction in force requiredby the closingof Store 3,has been found above to be an 8(a)(3)violation86 See sections III, D (under subtitle "Threats") and E, above"'The TrialExaminer is of the opinion that the antiunionThe activities of the Respondent Employer, set forth insection III,above, occurring in connection with theoperation of Respondent Employer described in section I,above, have a close,intimate,and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Employer hasengaged in certain unfair labor practices in violation ofSection 8(a)(1) of the Act, it will be recommended that itcease and desist therefrom and from like and relatedconduct,and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent Employer is inviolationofSection8(a)(2)of the Act, it will berecommended that the Respondent Employer cease anddesist from interfering with,or contributing support to theformation or administration of the Colder CompanyEmployees Association,or any other labor organization,and affirmatively itwillbe recommended that theRespondent Employer be required not to recognize theColder Company Employees Association, or its successor,if any, unless and until such labor organization shall havebeen certified by the Board as the exclusive representativeof the Respondent Employer's employees.87Having found that the Respondent Employer violatedSection 8(a)(3) and (1) of the Act by laying off NormanWalters on January 14, 1965, it will be recommended thatthe Respondent Employer offer him immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearnings he may have suffered as a result of thediscrimination against him,by payment to him of a sum ofmoney equal to that which he normally would have earnedaswages from the date of his layoff to the date ofRespondent Employer's offer of reinstatement, less his netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed by theBoard in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.Having found that the Respondent Employer onOctober 8,1964,and at all times thereafter,has refused tobargainwiththeUnionasthedulydesignatedrepresentative of the employees in an appropriate unit inviolationofSection 8(a)(5) of the Act, it will berecommended that Respondent Employer,upon request,bargaincollectivelywith the Unionas the exclusiveconduct of the Company as established by the present recordrequires that the Company be enjoined in the future from givingrecognition to the Association or any successor,although theEmployer had up to the time of the hearing refrained fromgranting a request by the Association for recognition, apparentlyfor tactical reasons in order to preserve an appearance ofimpartiality between the Association and the Union Cf order inGuardServices,Inc,134 NLRB 1753, 1759 HENRY COLDER COMPANY133representative of said employees, and if an agreement isreached,embody such understanding in a signedagreement.Because of the character and scope of the unfair laborpractices herein found, it will be recommended that, inorder to effectuate the policies of the Act, RespondentEmployer cease and desist from in any other mannerinterfering with, restraining, and coercing employees inthe exercise of their rights guaranteed by Section 7 of theAct.88Having found that the Respondent Union is in violationof Section 8(b)(1)(A) of the Act, it will be recommendedthat the Respondent Union cease and desist from in anymanner interfering with, restraining, and coercing theemployees of the Respondent Employer in their exerciseof the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe record as a whole, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.The Respondent Employer has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act in that it has interfered with,restrained, and coerced its employees in the exercise oftheir rights guaranteed by Section 7 of the Act by itsinterrogations,promisesofbenefits,threats,andbypassing of the Union.2.The Respondent Employer has engaged and isengaging in an unfairlabor practice within the meaning ofSection 8(a)(2) by dominating and interfering with theformation of a labor organization called Colder CompanyEmployees Association (Respondent Union herein) andcontributing support to that labor organization by promisesof employee benefits.3.The Respondent Employer has engaged and isengagingin an unfair labor practice within the meaning ofSection 8(a)(3) and (1) by its discriminatory layoff ofNorman Walters in order to discourage membership in,and support of, Retail Store Employees Local No. 444,affiliatedwith Retail Clerks International Association,AFL-CIO.4.All full- and part- time employees of the RespondentEmployer's stores in Milwaukee, Wisconsin, includingemployeeswho formerly worked in the RespondentEmployer's now closed store located at 2929 South 13thStreet, but excluding truckdrivers and helpers, guards,and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.5.Since October 8, 1964, and continuing to date, theaforesaid Retail Store Employees Local No. 444 has beendesignated as collective-bargainingrepresentative by amajority of the employees in said unit and by virtue thereofhas been the exclusive bargaining representative of all theemployees in the unit for the purpose of collectivebargaining in respect to grievances, rates of pay, wages,hours of employment, or other terms and conditions ofemployment.6.The Respondent Employer has engaged and isengaging in an unfair labor practice within the meaning ofSection 8(a)(5) of the Act by refusing on October 19, 1964,and thereafter, to bargain collectively with the aforesaid88N.Z.R B. vEntwistleMfg. Co, 120 F 2d 532, 536 (C.A 4)Retail Store EmployeesLocalNo. 444 as such exclusivebargaining representative.7.The Colder CompanyEmployees Association, theRespondent Union herein,has committed an unfair laborpractice within the meaning of Section 8(b)(1)(A) of the Actby restraining and coercing employees in the exercise ofthe rights guaranteed in Section7 of the Act.8.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDER WITH RESPECT TO RESPONDENTEMPLOYERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,it isrecommended that Respondent Employer,Henry Colder Company, Milwaukee, Wisconsin, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof the Retail Store Employees Local No. 444, affiliatedwith Retail Clerks International Association, AFL-CIO,by discriminatorily discharging or refusing to reinstateemployees, or by discriminating against them in any othermanner in regard to their hire and tenure of employmentor any term or condition of employment.(b) Interrogating its employees concerning their own orother employees'unionsympathies or activities, in amannerconstituting interference, restraint, or coercion inviolation or Section 8(a)(1) of the Act.(c)Questioningitsemployeesconcerningtheirgrievances against the Company with the aim to bypasstheUnioninnegotiationsfor the adjustment of suchgrievancesinamannerconstituting interference,restraint, or coercion in violation of Section 8(a)(1) of theAct.(d)Making promises of benefits, or granting wageincreasesunilaterallyorwithoutnotificationtoorconsultationwith the Union, for the purpose ofdiscouraging membership in the Union or support thereofin a mannerconstituting a violation of Section 8(a)(1) of theAct.(e)Threatening employees with economic reprisals forunion activities.(f)Dominating or interfering with the formation oradministration of or contributingfinancialor other supportorassistancetotheColderCompany EmployeesAssociationorany other labor organization of itsemployees.(g)Refusing to bargain collectively in good faithconcerning commissions, bonuses, wages, hours, andother terms and conditions of employment, with the RetailStore Employees Local No. 444, affiliated with RetailClerks InternationalAssociation,AFL-CIO, as theexclusive representative of all employees in the followingappropriateunit:all full- and part- time employees at theRespondent Employer's stores in Milwaukee, Wisconsin,but excluding truckdrivers and helpers, guards, andsupervisors as defined in the Act.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collectivebargainingor other mutual aid or protection, 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDor to refrain from any and all such activities, except to theextent that such right may be affected by the provisions inSection 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer Norman Walters reinstatement to his formerposition even though this may necessitate displacement ofa present incumbent (or, if his former position no longerexists, to a substantially equivalent position), withoutprejudice to his seniority or other rights or privileges.(b)Notify Norman Walters if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Upon request, bargain collectively with the above-named Union, as the exclusive representative of theemployees in the unit described above, with respect torates of pay, wages, hours of employment, or other termsand conditions of employment, and, if an understanding isreached, embodyit in asigned agreement.(d)Post at all of its stores in Milwaukee, Wisconsin,copies of the attachednoticemarked "Appendix A."89Copies of said notice, to be furnished by the RegionalDirector for Region 30, after being duly signed by arepresentative of the Respondent Employer, shall beposted by it immediately upon receipt and maintained by itforaperiodof 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Employer to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Post at all of its stores in Milwaukee, Wisconsin,copies of the attached notice by Colder CompanyEmployeesAssociationtoitsmembersmarked"Appendix B."90 Copies of said notice, to be furnished bytheRegional Director for Region 30, after being dulysigned by Frank Meyer, acting president of ColderCompanyEmployeesAssociationoranyotherrepresentative of the Association,91 shall be posted by theRespondent Employer upon receipt and maintained bysaid Respondent Employer for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Employerto insure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to determine the amount due asbackpay.(g)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of receipt of thisDecision what steps the Respondent Employer has takento comply herewith.92Wisconsin, its officers,agents,and representatives, shall:1.Cease and desist from in any manner restraining orcoercing employees of the Henry Colder Company, at anyof itsMilwaukee, Wisconsin, stores, in the exercise oftheir right to engage in, or to refrain from engaging in, anyand all of the concerted activities guaranteed to them bySection 7 of the Act, except to the extent that such right torefrainmay be affected by an agreement requiringmembership in a labororganizationas a condition ofemployment as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Transmit to the Henry Colder Company for postingat all of its stores in Milwaukee, Wisconsin, copies of theattached notice marked "Appendix B," after the noticehas been furnished by the Regional Director for Region 30and duly signed by Frank Meyer,actingpresident ofColder Company Employees Association, RespondentUnion, or any other representative of the Association.93(Instructions for the posting of such notice by the HenryColder Company, Respondent Employer, at its stores inMilwaukee, Wisconsin, have been set forth above.)(b)Notify the Regional Director for Region 30, inwriting,within20 days from the receipt of thisRecommended Order, what steps it has taken to complyherewith.94N1 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "10 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."[Sic, see In. 89, supra ]SiRespondent Employer's Exhibit 3(b) shows the followingCompany employees became members of the Colder CompanyEmployees Association between October 20 to 22, 1964, inclusive:Frank Meyer, Howard Dieffenbach, Larry Frank, Don Laing,Betty Wasicek, Ronald Merz, Kathleen Steiner, Barbara Buday,Arlene Locke, Alice Seidl, Howard Stengel, Ronald Laabs,Clement Lehnen, Dale Hahn, Bonnie Weber, Elaine Blaubach,Elizabeth Stark, Jerry Conn, Kathryn Braunreiter, Ian Ramsay,Andy Chmela, Donald Rupert, and Lowell Willens. Of thesemembers of the Association the following have been found to bestatutory supervisors- Frank Meyer, Howard Stengel, and JerryConn12 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."81 Prior footnote sets forth membership of the Colder CompanyEmployees Association.91 Inthe event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "RECOMMENDED ORDER WITH RESPECT TO RESPONDENTUNIONUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,itisrecommended that Respondent Union,Colder Company Employees Association, Milwaukee,APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National LaborRelationsBoard, and inorder to effectuate the policies of the National Labor HENRY COLDER COMPANYRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in oractivities on behalf of the Retail Store EmployeesLocalNo. 444,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO,bydiscriminatorily discharging or refusing to reinstateany of our employees, or by discriminatingagainstthem in any manner in regard to their hire and tenureofemployment or any term or condition ofemployment.WE WILL NOTinterrogateany of our employeesconcerning their own or other employees' unionsympathies or activities,in a mannerconstitutinginterference, restraint, or coercion in violation ofSection 8(a)(1) of the Act.WE WILL NOT makepromisesof benefits,or grantwage increases unilaterally or without notification toor consultation with the Union, for the purpose ofdiscouraging membership in the Union or supportthereof in a manner constituting a violation of Section8(a)(1) of the Act.WE WILL NOT threaten our employees witheconomic reprisals for union activities.WE WILL NOT dominate or interfere with theformation or administration of or contribute financialor other support or assistance to the Colder CompanyEmployeesAssociationoranyotherlabororganization of our employees.WE WILL NOT in anyother mannerinterfere with,restrain,or coerce any of our employees in theexercise of the right of self-organization, to form labororganizations,to join or assist the above-namedUnion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all suchactivities, except to the extent that such right may beaffected by provisions in Section 8(a)(3) of the Act.WE WILL offer to Norman Waltersreinstatement tohisformer or substantially equivalentposition,without prejudice to his seniority or other rights andprivileges, and we will make him whole for any loss ofpay suffered as a result of his layoff.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allthe employees in the bargaining unit described belowwith respect to rates of pay, wages, hours ofemployment, and other conditions of employment,and, if an understanding is reached, embody such anunderstandingin a signedagreement:The bargainingunit is:allfull-and part-timeemployees at our retail stores in Milwaukee,Wisconsin, but excluding truckdrivers and helpers,guards, and supervisors as defined in the Act.All our employees are free to become, remain, or torefrain from becoming or remaining, members of RetailStore Employees Local No. 444, affiliated with RetailClerks International Association, AFL-CIO, or any otherlabor organization.HENRY COLDER COMPANY(Employer)DatedBy(Representative)(Title)135Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Suite 230,Commerce Building, 744 North Fourth Street, Milwaukee,Wisconsin 53202, Telephone 272-8600.APPENDIX BNOTICE TO ALL MEMBERS OF COLDER COMPANYEMPLOYEES ASSOCIATIONPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policiesof theNational LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT threaten to cause economic reprisalsagainst employees of the HenryColderCompanybecause of their union sympathies with and activitiesin behalf of the Retail Store EmployeesLocal No. 444,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO.WE WILL NOT in any manner restrain or coerceemployees of the saidHenry ColderCompany at itsstores in Milwaukee,Wisconsin,in the exercise oftheir right to engage in, or to refrain from engaging in,any and all of the concerted activities guaranteed tothem by Section7 of theAct, except to the extent thatsuch right to refrain may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized by Section8(a)(3) of the Act.COLDER COMPANYEMPLOYEES ASSOCIATION(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Suite 230,Commerce Building, 744 North Fourth Street, Milwaukee,Wisconsin 53203, Telephone 272-8600.TRIAL EXAMINER'S SUPPLEMENTAL DECISION PURSUANTTO REMANDMAURICE S. BusH, Trial Examiner: On November 19,1965, the Trial Examiner issued his Decision in the above-entitled consolidated proceeding following a 7-day hearingtherein in April and May, 1965. The Decision, among othermatters, determines that the Union was the majorityrepresentative of the Respondent Employer's employeesin an appropriate unit. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 20, 1966, the National Labor Relations Board,issued anorder in theinstantmatterentitled "OrderReopeningRecord and Remanding Proceeding toRegionalDirector for Further Hearing."The preamble of the Remand Order states that theBoard, upon consideration of the Respondent Company'sexception to the Trial Examiner's aforementioneddetermination of union majority, "was of the opinion, thatin so concluding, the Trial Examiner erroneously ruledthat certain union authorization cards necessary to such amajority were properly authenticated. . . . "For this reason, the Boardin itsRemand Order directedthat the record in this proceeding be "reopened and that afurther hearing be held before the Trial Examiner for thepurpose of adducing further evidence on the question ofthe authentication of the signatures on union authorizationcards purporting to be those of employees James A.Christopher, Larry O. Frank, Michael A. Kazmierczak,Arlene E. Locke, Carl Mikolajewski, Elizabeth Stark,Kathleen Steiner, and Bonnie Rene Weber, being GeneralCounsel Exhibits Nos. 11(d), 11(f), 11(i), 11(m), 11(n), 11(s),11(t), and 11(v), inclusive."The Order further directed that the proceeding beremanded to the Regional Director for Region 30 for thepurpose ofarrangingsuch further hearing before the TrialExaminer and authorized the Regional Director to issue anotice thereof.Pursuant to the Board's Remand Order, the RegionalDirector issued an order and appropriate notice of hearing,setting the proceeding for further hearing on July 26, 1966,atMilwaukee, Wisconsin, before the Trial Examiner "forthe purpose of taking further evidence bearing on theauthenticity of the signatures on theunioncards of certainindividuals named in said Order ...."Hearing was duly held pursuant to the Remand Order,as implemented by the Regional Director's order andnoticeofhearing,on July 26, 1966, at Milwaukee,Wisconsin. After the close of the hearing on remand,Respondent submitted a brief which has been carefullyconsidered.By direction of the Board, the Trial Examiner makes thefollowing findings of fact as to the authenticity of saidunion authorization cards, conclusions of law, andrecommendations, based on the evidence adduced at thefurther hearing:FINDINGS OF FACTI.BACKGROUNDFACTS AS FOUNDIN TRIAL EXAMINERORIGINALDECISIONAt thetimeshere pertinent, the Respondent Employerwas engaged in the operation of three retail appliance andfurniture stores in Milwaukee, Wisconsin.In his original Decision herein, the Trial Examiner foundthat the appropriate unit in the Company's three storesconsisted of 29 employees. The unit is composed of all ofthe Respondent Employer's full- and part- time employees'Actually 23 union authorization cards were received inevidence, but as 2 of the 23 cards purported to bear thesignaturesof two employees no longer in the employment of the Company onthe critical dates, the Trial Examinerin hisDecision limited hisconsiderationof the authentication issues thereon to theremaining 21 authorization cards1At the further hearing pursuant to remand, it came to theTrial Examiner's attention that the signature on one of these eightworking at the three stores at thetimeshere involved,exclusiveof truckdrivers and helpers, guards, andsupervisors as defined in the Act. Stated another way, theunit,excluding supervisory personnel, is composed chieflyof salesmen, but also includes office workers andmaintenance and service employees.The original Trial Examiner's Decision further foundthat the Union had received authorization cards from 21 ofthe 29 employees in the unit at the critical dates hereinvolved.The Respondent at the principal hearing objected to theintroduction in evidence of any of the above-mentioned 21'union authorization cards "on the grounds that thesignatures on the card had not been proven."On the authentication issues thus raised the TrialExaminer found that 13 of the 21 involved authorizationcards had been authenticated through the testimony oftheirsignersunder the specific evidentiary details setforthintheTrialExaminer'sDecisionandthataccordingly the only real dispute between the parties as toauthentication related to the remaining 8 signed cards,"not authenticated by their signers or by any person whohad seen them sign the cards,2 but admitted in evidencesolely on the testimony of theunionagent, Romeo, thatthey had been received by him or his assistant in theregular course of union business from keymen in the unitwho had secured the executed cards from fellow-employees in theunit." (Trial Examiner's Decision,section III,C,4.)The above-summarized quotedconclusion from the Trial Examiner's Decision was basedon evidentiary facts expressly set forth in the Decision.These evidentiary facts show through the testimony ofJames Romeo that he and his assistant, Mrs. PatriciaWatzka, are business agents of Local No. 444; that in theregular course of union business he was contacted bycertainkeymen in the employment of RespondentCompany in the above-described unit, in mid-September1964, for assistancein organizingthe unit; that he hadpassed out to such keymen authorization cards for thesignatures of members of the unit; and that the eightsigned cards here under consideration (among others onwhich there was personal authentication by the signersthereof at the hearing) had been turned over to him or toWatzka by the keymen who had secured them from fellow-employees in the unit. (Trial Examiner's Decision,section III, C, 4.)In additiontothe finding that the eight unionauthorizationcardshereunder considerationwerereceived by union representatives in the regular course ofunion business from keymen in the unit, the TrialExaminer's Decision also contains findings showing thattheRespondent had been given ample opportunity tocheck the authenticity of the signatures on the cardsbothbefore and during the course of the principal hearinghereinagainst documents in Respondent's possessionbearing signatures of its employees, such as canceledpayroll checks and "Employee's Withholding Exemptioncertificate(s)," but declined and insisted that the eightcards, that of James A Christopher, had, in fact, beenauthenticated through the testimony of a fellow employee (RalphRosinski) If this fact,among themyriad facts in the case, hadbeen noted by the Examiner in the course ofhisoriginalconsideration of the case, he would not have included theChristopher card amongthe eightcards here under considerationThis would have left only sevenunion authorizationcards of thecategory here involved. HENRY COLDER COMPANY137employees whose signatures appear on the card bebrought in for testimony on whether they had signed cards.Under these circumstances, the Trial Examiner held inhis Decision that theburden of going forward3to provethat the eight cards did not bear the genuine signatures oftheir purported signers shifted to the Respondent underthe authority ofI.Taitel and Son,119 NLRB 910, enfd.261 F.2d 1 (C.A. 7), cert. denied 359 U.S. 944. TheTaitelcase holds, in the opinion of the Trial Examiner as statedinhisDecision, that "authorization cardsmay beauthenticatedsolelyon the testimony of a unionrepresentative (a) where his testimony shows that cardswere obtained in the course of the Union's organizationalcampaign from key employees who secured them and(b) where opportunity is given the employerbeforeoratthe trial to check the authenticity of the questionedauthorization cards by comparing them with the payroll orby other means. Where the conditions shown above as (a)and (b) are met, the opinions in theTaitelcase in effecthold that the burden of going forward to prove that thesignatures on the questioned cards are not genuine shiftsto the employer." [Emphasis as in the Trial Examiner'sDecision.]Inasmuch as the respondent under the abovecircumstances did not go forward with proof that thesignatures on the questioned cards are not genuine, theExaminer held that General Counsel had met his burden ofproof on the authenticity of the signatures on the cards.The Board, however, has ruled in its Remand Order thatthe Trial Examiner "erroneously ruled" that the eightinvolved union cards "were properly authenticated."As the Remand Order is interlocutoryin nature, it is notaccompanied by an opinion and thus we do not have thebenefit of the Board's opinion on the applicability of theauthentication rule in theTaitelcase to the eight unionauthroization cards here in question, but it would appearthat the Board in remanding the case to the TrialExaminer for "further evidence bearing on the question ofthe authenticity of the signatures" on the eight cards isdeparting from the precedent established by theTaitelcase to a more strict rule for authentication of union cards.We proceed now to the evidence adduced at the furtherhearing bearing on the signature authentications on theeight involved union authorization cards.II.EVIDENCE ADDUCED ON FURTHER HEARING ONQUESTIONED CARD SIGNATURESAs heretofore noted, the Remand Order reopened theproceeding for further hearing on the question of theauthenticity of the signatures on eight union authorizationcards purporting to be those of employees James A.Christopher,LarryFrank,Michael A.Kazmierczak,Arlene E. Locke, Carl Mikolajewski, Elizabeth Stark,Kathleen Steiner, and Bonnie Rene Weber, being GeneralCounsel Exhibits 11(d), 11(f), 11(i), 11(m), 11(n), 11(s), 11(t),and 11(v), inclusive.Government counsel presented all of the above-namedpersons, except Arlene E. Locke, as witnesses at theremand hearing. From the testimony of these witnesses, itis established that some are still in the employment of theRespondent and that others are not, and that the malewitnesses are or were employed as salesmen and thefemale witnesses were former office employees, exceptElizabeth Stark who has been in the employment of theRespondent as a janitress continuously since 1962.Each of these seven witnesses acknowledged that thesignatureson the union authorization card purporting to behis or hers was actually his or her signature. Similarly,each of the seven witnesses acknowledged that otherhandwritten material on his or her card, such as date,name of employer (i.e., Respondent Employer), address,and job classification was in his or her own handwriting,except that Elizabeth Stark testified that only thesignature on her card was in her handwriting because as afairly recentimmigrantshe has not acquired the skill towrite English.Each witness also verified that the date on his or hercard was the actual date the card was signed, except thatMichael A. Kazmierczak testified that he erroneouslydated his card August 21, 1964, but that he had in factsigned his card sometime in September 1964. His cardbears the Board's Regional Office stamp of October 7,1964. In the Examiner's original Decision herein, there is afinding that the union authorization card "of MichaelKazmierczak is dated August 21 which appears to be anerroneous date inasmuch as the Union did not start itsorganizational campaign until mid-September. The record,however, established that this card [Kazmierczak's] wassigned sometime between the beginning of the union driveand October 7, as the card bearson itsface the Board'sRegionalOfficestamp of October 7." Kazmierczakappeared as a witness in this proceeding for the first andonly time at the remand hearing. On the basis of histestimony at the remand hearing and the record as awhole, the Examiner reaffirms his prior finding thatKazmierczaksignedhisunionauthorizationcardsometime between September 15 and October 7,1964.From the testimony of these seven witnesses, it is foundthat each signed his or her respective union authorizationcard without duress and of his or her free will. A number ofthe witnesses, upon being asked on cross-examination byRespondent's counsel, "Did any one threaten you or yourfamily with bodily harm if you did not sign that card?"replied with a flat "No." Included among the witnesseswho made this reply was the humble janitress, ElizabethStark, and the belligerent Larry O. Frank, presently anassistant manager4 of one of Respondent's retail stores.The above accounts for the testimony of seven of theeight employees named in the Remand Order. Theremaining employee is Arlene E. Locke, who is no longerin the employment of Respondent. The testimony ofWallace Taine, counsel for General Counsel, shows thathe made careful, thorough, and diligent effort to secure thetestimony of Arlene Locke as a witness in the remandproceeding but was unable to find her for the service of asubpena as she had disappeared without leaving aforwarding address or any other clue as to where she couldi"The burden of going forward with proof" is to be clearlydistinguishedfrom the burden of proof as to signatureauthenticationThe burden of proof on the latter is on GeneralCounsel and never shifts, but the burden of going forward on theissue can be a shifting burden Where the burden of going forwardwith proof has shifted to a respondent by reason of evidence onthe issue presented by General Counsel and the respondent hasopportunity to present evidence to the contrary, but fails toexercise the opportunity, the casethen becomes submitted on theproof adduced by General Counsel (as inthe instant case) fordecisionon the issue4 Larry O. Frankwas a nonsupervisoryemployee of theRespondent Employerat the timespertinentto-the issues in thecase 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefound.Respondent through its counsel alsoacknowledged that Miss Locke's present whereabouts wasunknown to Respondent.In lieu of testimony from Miss Locke as to theauthenticity of the signature on the union authorizationcard purporting to be hers, Government counsel presentedinto evidence samples of Miss Locke's signatures from thefiles of a former employer, as reflected in Miss Locke's"FormW-4-Employee'sWithholdingExemptionCertificate,"and from the files of the RespondentEmployer, as reflected in canceled payroll checks payabletoMiss Locke showing her signatures. Following this,Government counsel presented a handwriting expert as awitnesswho rendered his expert opinion that thesignatureson the indicated samples and the signature onthe union authorization card here in question were writtenby one and the same person. From the testimony receivedfrom this expert witness, it is found that the union card inevidence as General Counsel's Exhibit 11(m) bears thetrue signature of Arlene E. Locke.Throughout the remand hearing, Respondent was giventhe widest latitude on cross-examination, consistent withthe remand which limited the further hearing to theadduction of "further evidence bearing on the question ofthe authenticity of the signatures on union authorizationcardspurporting to be those of" the above-namedemployees.Despitevigorouscross-examination,allwitnesses adhered to their testimony that the signaturesand dates on their respective union authorization cardswere authentic, except that employee Kazmierczak (asheretoforenoted)corrected (in his testimony) theerroneous date of August 21, 1964, shown on his card tosome unremembered date in September 1964.Respondent offered no rebuttal to any of the testimonyadducedbyGeneralCounselonthesignatureauthenticationissuesunder theRemandOrder.Notwithstanding the Company's failure to produce anyevidence contrary to the authentication evidence adducedby General Counsel at the remand hearing, Respondentrequestedpermissionto file a brief herein which wasgranted asa matterof right under the rules of the Board.In its brief, Respondent now admits for thefirst timethat "it must be conceded that the signatures have beenproven ...." but argues that "no witness presented anyconvincing evidence of the date of signature." Asheretofore found, the evidence shows that each card wassigned on the date shown on the card except for the oneerroneous date on the card of Kazmierczak which hecorrected in his testimony.The Trial Examiner has set forth the evidentiary factson the authenticationissueshere involved in greater detailthan necessary for decision, particularly in view ofRespondent's concession on the matterin itsbrief.Thiswas done, however, because the case furnishes a classicexample of the need for the retention of the rule in theTaitelcase. It is evident from the record that theRespondent could not have had any reasonable doubt atany time as to the authenticity of the eight unionauthorization cards herein questionor as to any of suchcards in evidence in this proceeding, but that itwas usingthe issue of authenticity to prolong and obstruct the effortsof the Union to obtainrecognition.Under the strictapplication of theTaitelrule, it is obligatory for anemployer to go forward with proof that cardsignatures arenot genuineafterGeneral Counsel has presented ashowing that the cards have come into the Union'spossession from keymen in the regular course of unionbusinessandafter afurther showing that opportunity hasbeen afforded the employer to check the card signatureseither before or during trial against the signatures of theemployees in the employer's own files, such as canceledpayroll checks. TheTaitelrule contains all the reasonablynecessary safeguards to employers for due process. Arelaxation or abandonment of theTaitelrule would placean unnecessary burden on the trial process, particularly incases involving hundreds of union authorization cards, ascommon experience indicates that signature forgery is theexception rather than the rule. TheTaitelrule does notchange the rule as to the party on whom the burden ofproof falls on union card authentication issues; this burdenalways remains on General Counsel; theTaitelrule merelyrequires the Employer to go forward with the proof to thecontrary after General Counsel has establisheda primafaciecaseon the genuinenessof cardsignatures.CONCLUSIONS OF LAW1.Itisfound that the signatures on the unionauthorization cards purporting to be those of employeesJames A. Christopher, Larry O. Frank, Michael A.Kazmierczak,Arlene E.Locke,CarlMikolajewski,Elizabeth Stark, Kathleen Steiner, and Bonnie ReneWeber, being General Counsel's Exhibits 11(d), 11(f), 11(i),11(m), 11(n), 11(s), 11(t), and 11(v), inclusive, are in factsignaturesof said employees.2. It isfurther found that each of the above-describedunion authorizationcards was signed on the date shownthereon by the aforementioned respective employee-signers,except that the card signed by Michael A.Kazmierczak was signedon or about September 15, 1964,rather than on the August 21, 1964, date that appears onsaid card.3.All of the Conclusions of Law stated by the TrialExaminer in his original Decision herein are herebyrefound precisely as set forth in the original Decision.RECOMMENDED ORDERIt isrecommended that the orders recommended by theTrial Examiner in his original Decision be adopted by theBoard.The Westernand SouthernLifeInsuranceCompanyandInsuranceWorkersInternationalUnion,AFL-CIO.Case6-CA-2625.February 24, 1967SUPPLEMENTAL DECISION AND ORDEROn September 12, 1962, the National LaborRelations Board issued a Decision and Direction ofElections in Cases '6-RC-3060 and 6-RC-3062,finding appropriate a unit of debit insurance agentsat Respondent's McKeesport, Pennsylvania, districtoffice and also finding appropriate a unit of debitinsurance agentsatRespondent'sWilkinsburg,163 NLRB No. 14